Exhibit 10.6

 

LEASE

 

 

 

64 Sidney Street

 

 

 

Cambridge, Massachusetts

 

 

 

 

 

 

 

LANDLORD

 

 

UP 64 SIDNEY STREET, LLC

 

 

 

TENANT

 

 

VOYAGER THERAPEUTICS, INC.

 

 





--------------------------------------------------------------------------------

 



Table of Contents

 

 

Page

ARTICLE I RECITALS AND DEFINITIONS


1 

Section 1.1 - Recitals


1 

Section 1.2 - Definitions


1 

ARTICLE II PREMISES AND TERM


2 

Section 2.1 - Premises


2 

Section 2.2 - Appurtenant Rights


3 

Section 2.3 - Landlord’s Reservations


3 

Section 2.4 - Parking


4 

Section 2.5 - Commencement Date; Rent Commencement Date


5 

Section 2.6 - Extension Option


5 

ARTICLE III RENT AND OTHER PAYMENTS


7 

Section 3.1 - Annual Fixed Rent


7 

Section 3.2 - Real Estate Taxes


7 

Section 3.3 - Operating Expenses


9 

Section 3.4 - Other Utility Charges


12 

Section 3.5 - Above-standard Services


12 

Section 3.6 - No Offsets


12 

Section 3.7 - Net Lease


12 

ARTICLE IV ALTERATIONS


13 

Section 4.1 - Consent Required for Tenant’s Alterations


13 

Section 4.2 - Ownership of Alterations


13 

Section 4.3 - Construction Requirements for Alterations


14 

Section 4.4 - Payment for Tenant Alterations


14 

Section 4.5 - Leasehold Improvements Allowance and Space Plan Allowance


15 

ARTICLE V RESPONSIBILITY FOR CONDITION OF BUILDING AND PREMISES


15 

Section 5.1 - Maintenance of Building and Common Areas by Landlord


15 

Section 5.2 - Maintenance of Premises by Tenant.


16 

Section 5.3 - Delays in Landlord’s Services


16 

ARTICLE VI TENANT COVENANTS


17 

Section 6.1 - Permitted Uses


17 

Section 6.2 - Laws and Regulations


18 

 

 





--------------------------------------------------------------------------------

 



 

 

 

Section 6.3 - Rules and Regulations


18 

Section 6.4 - Safety Compliance


19 

Section 6.5 - Landlord’s Entry


19 

Section 6.6 - Floor Load


19 

Section 6.7 - Personal Property Tax


20 

Section 6.8 - Assignment and Subleases


20 

ARTICLE VII INDEMNITY AND INSURANCE


22 

Section 7.1 – Indemnity


22 

Section 7.2 - Liability Insurance


23 

Section 7.3 - Personal Property at Risk.


23 

Section 7.4 - Landlord’s Insurance


23 

Section 7.5 - Waiver of Subrogation


24 

ARTICLE VIII CASUALTY AND EMINENT DOMAIN


24 

Section 8.1 - Restoration Following Casualties


24 

Section 8.2 - Landlord’s Termination Election


24 

Section 8.3 - Tenant’s Termination Election


24 

Section 8.4 - Casualty at Expiration of Lease


25 

Section 8.5 - Eminent Domain


25 

Section 8.6 - Rent After Casualty or Taking


26 

Section 8.7 - Taking Award


26 

ARTICLE IX DEFAULT


26 

Section 9.1 - Tenant’s Default


26 

Section 9.2 – Damages


27 

Section 9.3 - Cumulative Rights


28 

Section 9.4 - Landlord’s Self-help


28 

Section 9.5 - Enforcement Expenses; Litigation


28 

Section 9.6 - Interest on Overdue Payments


28 

Section 9.7 - Landlord’s Right to Notice and Cure


29 

ARTICLE X MORTGAGEES’ AND GROUND LESSORS’ RIGHTS


29 

Section 10.1 - Subordination


29 

Section 10.2 - Prepayment of Rent not to Bind Mortgagee


29 

Section 10.3 - Tenant’s Duty to Notify Mortgagee; Mortgagee’s Ability to Cure


29 

Section 10.4 - Estoppel Certificates


30 

 





(ii)

--------------------------------------------------------------------------------

 



 

ARTICLE XI MISCELLANEOUS


31 

Section 11.1 - Notice of Lease


31 

Section 11.2 - Notices


31 

Section 11.3 - Authority


31 

Section 11.4 - Successors and Limitation on Liability on the Landlord


32 

Section 11.5 - Waivers by the Landlord


32 

Section 11.6 - Acceptance of Partial Payments of Rent.


32 

Section 11.7 - Interpretation and Partial Invalidity


32 

Section 11.8 - Quiet Enjoyment


33 

Section 11.9 - Brokerage


33 

Section 11.10 - Surrender of Premises and Holding Over


33 

Section 11.11 - Ground Lease


34 

Section 11.12 - Security Deposit.


34 

Section 11.13 - Financial Reporting


35 

Section 11.14 - Cambridge Employment Plan


36 

Section 11.15 - Parking and Transportation Demand Management.


36 

Section 11.16 - Solvent Storage


36 

 

 

 

EXHIBIT A - Basic Lease Terms

EXHIBIT B - Floor Plans Showing Premises

EXHIBIT C - Standard Services

EXHIBIT D - Rules and Regulations

EXHIBIT E - Work Letter

EXHIBIT F - Construction Rules and Regulations

EXHIBIT G - Form of Letter of Credit

EXHIBIT H - Allocation of Responsibilities

 

 



(iii)

--------------------------------------------------------------------------------

 



 

LEASE

 

ARTICLE I

 

RECITALS AND DEFINITIONS

 

Section 1.1 - Recitals.

 

This Lease (this “Lease”) is entered into as of December 23, 2015, by and
between UP 64 SIDNEY STREET, LLC, a Delaware limited liability company (the
“Landlord”) and VOYAGER THERAPEUTICS, INC., a Delaware corporation (“Tenant”).

 

In consideration of the mutual covenants herein set forth, the Landlord and the
Tenant do hereby agree to the terms and conditions set forth in this Lease.

 

Section 1.2 - Definitions.

 

The following terms shall have the meanings indicated or referred to below:

 

“Additional Rent” means all charges payable by the Tenant pursuant to this Lease
other than Annual Fixed Rent, including without implied limitation the Tenant’s
parking charges as provided in Section 2.4; the Tenant’s Tax Expense Allocable
to the Premises as provided in Section 3.2; the Tenant’s Operating Expenses
Allocable to the Premises in accordance with Section 3.3; amounts payable for
special services pursuant to Section 3.5; the Landlord’s share of any sublease
or assignment proceeds pursuant to Section 6.8.

 

“Annual Fixed Rent” - See Exhibit A, and Section 3.1.

 

“Building” means the building located at 64 Sidney Street, Cambridge,
Massachusetts in which the Premises are located.

 

“Commencement Date” - See Section 2.5.

 

“Common Building Areas” means those portions of the Building which are not part
of the Premises and to which the Tenant has appurtenant rights pursuant to
Section 2.2.

 

“External Causes” means collectively, Acts of God, war, civil commotion, fire,
flood or other casualty, strikes or other extraordinary labor difficulties,
shortages of labor or materials or equipment in the ordinary course of trade,
government order or regulations or other cause not reasonably within the
Landlord’s or Tenant’s control and not due to the fault or neglect of the
Landlord or Tenant.

 

“Landlord’s Work” - See Section 2.1.

 

“Leasehold Improvements Allowance” - See Exhibit A and Exhibit E.

 

“Lease Year” means each period of one year during the Term commencing on the
Rent Commencement Date (as defined in Exhibit A) or on any anniversary thereof.

 

 





--------------------------------------------------------------------------------

 



 

“Permitted Uses” - See Exhibit A.

 

“Premises” means approximately 26,148 rentable square feet located on the fifth
(5th) floor of the Building, as defined in Exhibit A. See Exhibit A, Exhibit B
and Section 2.1.

 

“Property” means, collectively, the Building and the parcel of land on which the
Building sits.

 

“Security Deposit” - See Exhibit A.

 

“Substantially Complete” means the date on which the Landlord’s work is complete
(with the exception of typical “punch list items” which Landlord shall complete
within 30 days) so as to not impact Tenant’s ability to obtain a certificate of
occupancy.

 

“Term” - See Exhibit A.

 

“University Park” means the area in Cambridge, Massachusetts, bounded on the
North side by Massachusetts Avenue, Green and Blanche Streets, on the East side
by Landsdowne, Cross and Purrington Streets, on the South side by Pacific Street
and on the West side by Brookline Street.

 

ARTICLE II

 

PREMISES AND TERM

 

Section 2.1 - Premises.

 

Landlord hereby leases to the Tenant, and the Tenant hereby leases from the
Landlord, for the Term, the Premises. The Premises shall exclude the entry
and main lobby of the Building, first floor elevator lobby, first floor mail
room, the common stairways and stairwells, elevators and elevator wells, boiler
room, sprinklers, sprinkler rooms, elevator rooms, mechanical rooms, loading and
receiving areas, electric and telephone closets, janitor closets, loading docks
and bays, disposal areas and dumpsters, rooftop mechanical penthouses to the
extent they house Building equipment, and pipes, ducts, conduits, wires and
appurtenant fixtures and equipment serving exclusively or in common other parts
of the Building. If the Premises at any time includes less than the entire
rentable floor area of any floor of the Building, the Premises shall also
exclude the common corridors, vestibules, elevator lobby and toilets located on
such floor. The Tenant acknowledges that, except as expressly set forth in this
Lease, there have been no representations or warranties made by or on behalf of
the Landlord with respect to the Premises, the Building or the Property or with
respect to the suitability of any of them for the conduct of the Tenant’s
business. Tenant acknowledges that, except as expressly set forth in this Lease,
it is accepting the Premises in its present “as-is” condition with no
expectation that Landlord will or should perform or contribute toward the cost
of any leasehold improvements required to prepare the Premises for Tenant’s
occupancy. Landlord shall be responsible, at its sole cost and expense, to (i)
deliver the base building mechanical (HVAC), electrical, life safety and
plumbing systems serving the Premises in good operating condition and repair
(without limiting Landlord’s foregoing obligations, Tenant shall have the right
to perform an independent due diligence of the Building’s base building
infrastructure); (ii) deliver the Premises with those





2

--------------------------------------------------------------------------------

 



items identified as a Landlord Responsibility in the Allocation of
Responsibilities attached hereto as Exhibit H Substantially Complete; (iii)
Landlord shall provide Tenant with evidence of decontamination issued by a
qualified industrial hygienist, and (iv) deliver the Building including the
Common Building Areas ADA compliant (collectively, “Landlord’s Work”).

 

All of Landlord’s Work will be conducted by Landlord and its agents using
building standard materials, shall be conducted in a good and workmanlike manner
and in compliance with all applicable laws.

 

Section 2.2 - Appurtenant Rights.

 

The Tenant shall have, as appurtenant to the Premises, the nonexclusive right to
use in common with others, subject to reasonable rules of general applicability
to occupants of the Building from time to time made by the Landlord of which the
Tenant is given notice: (i) the entry, vestibules and main lobby of the
Building, first floor mailroom, the common stairways, elevators, elevator wells,
boiler room, elevator rooms, sprinkler rooms, mechanical rooms, electric and
telephone closets, janitor closets, loading docks and bays, rooftop mechanical
penthouses and shafts to the extent they house Building equipment, and the
pipes, sprinklers, ducts, conduits, wires and appurtenant fixtures and equipment
serving the Premises in common with others, (ii) common walkways and driveways
necessary or reasonably convenient for access to the Building, (iii) access to
loading area and freight elevator subject to Rules and Regulations then in
effect, and (iv) if the Premises at any time include less than the entire
rentable floor area of any floor, the common toilets, corridors, vestibules, and
elevator lobby of such floor. Tenant shall have 24 hour, seven day per week
access to the Premises, freight loading docks and freight elevators, subject to
the provisions of this Lease and interruption for External Causes, casualty and
condemnation. Landlord shall provide Tenant with access cards for after-hours
access.

 

Additionally, the Tenant shall have, as appurtenant to the Premises (and
exclusively for use in connection with the occupancy of the Premises), the
nonexclusive right of access to and proportionate use of the roof for the
purpose of installing and maintaining mechanical equipment, HVAC equipment,
emergency generator, antennae and satellite dishes which, in each case, have
been pre-approved by the Landlord pursuant to the terms of Article IV, subject
however, to reasonable rules of general applicability to occupants of the
Building from time to time made by the Landlord of which the Tenant is given
notice and any applicable laws, but only to the extent that the Tenant has
assumed responsibility for maintenance and repair of such equipment installed by
Tenant.

 

Section 2.3 - Landlord’s Reservations.

 

(a)The Landlord reserves the right from time to time, without unreasonable
interference with the Tenant’s use and with written notice to Tenant, except in
emergencies (including the specialized needs of Tenant’s operations which
Landlord hereby acknowledges): (i) to install, use, maintain, repair, replace
and relocate for service to the Premises and other parts of the Building, or
either, pipes, ducts, conduits, wires and appurtenant fixtures and equipment,
wherever located in the Premises or the Building, provided that the usable area
of the Premises is not reduced and the quality and character of the Premises are
not materially diminished, and (ii)

 





3

--------------------------------------------------------------------------------

 



to alter or relocate any other common facility, provided that substitutions are
substantially equivalent or better for Tenant’s use of the Premises consistent
with the Permitted Uses.

 

(b)Tenant acknowledges that the Park is comprised of several buildings,
including the Building and both life science/office buildings (“Commercial
Buildings”) and residential buildings (“Residential Buildings”), together with
common and publicly accessible landscaped areas, service drives, and sidewalks.
Landlord has established a common scheme for the operation and maintenance of
the Park to which this Lease and the other leases of space in the Park are
subject pursuant to a legal instrument entitled the “Declaration of Covenants,”
provided, however, that the terms and conditions of the Declaration of Covenants
shall not diminish in any material and adverse manner any of Tenant’s rights and
benefits with respect to the Premises, or materially and adversely increase any
of Tenant’s obligations. Each Commercial Building, and certain of the
Residential Buildings, are subject to the Declaration of Covenants, and
contribute to the costs and expenses to be shared thereunder. However, Landlord
and Tenant recognize that Residential Buildings may not contribute to such costs
and expenses, and therefore, it is agreed that allocation of costs and expenses
payable under the Declaration of Covenants among the building owners, the
Building’s allocable share of which are Operating Expenses under this Lease,
shall be based on an aggregation of all such costs and expenses, less whatever
contributions can be collected from the Residential Buildings, and allocated
to the Building based on a numerator comprised of the total rentable area of the
Building, and the denominator of which is the total rentable area of all of the
Commercial Buildings in existence from time to time, or by such other method as
Landlord may reasonably determine.

 

Section 2.4 - Parking.

 

The Landlord shall provide and the Tenant shall pay for parking privileges for
use by the Tenant’s employees, business invitees and visitors in accordance with
Exhibit A. The Landlord shall operate, or cause to be operated, a parking garage
known as the 80 Landsdowne Street Garage (the “Garage”) to serve the Building
and other buildings in University Park. The Tenant’s parking privileges shall be
initially located in the Garage and shall be on a nonexclusive basis (i.e., no
reserved spaces); provided, however, Landlord agrees that the Garage shall be
operated so as to maintain therein sufficient spaces to accommodate Tenant’s
parking privileges described in Exhibit A. In the event the Garage requires
maintenance, Landlord reserves the right to temporarily relocate some or all of
parking passes to other garages within University Park. Upon completion of such
maintenance, all of Tenant’s parking passes shall once again be located at the
Garage. All monthly users will have unlimited access to the Garage twenty-four
(24) hours per day, seven days per week. Additional parking passes may be
provided to Tenant on a month-to-month basis, as available.

 

The Tenant agrees that it and all persons claiming by, through and under it,
shall at all times abide by the reasonable rules and regulations promulgated by
the Landlord, of which Tenant is given notice, with respect to the use of the
parking facilities provided by the Landlord pursuant to this Lease. If there are
any conflicts between the provisions of such rules and regulations and any
provisions of this Lease, the provisions of this Lease shall govern.

 

Charges for Tenant’s parking privileges hereunder shall be at current monthly
parking rates (which rates shall be consistent with market parking rates in
parking facilities of comparable

 





4

--------------------------------------------------------------------------------

 



quality at mixed use office/research parks in East Cambridge/Kendall
Square/Cambridgeport) (currently at $275.00 per month per pass), and shall
constitute Additional Rent and shall be payable monthly to Landlord at the time
and in the fashion in which Annual Fixed Rent under this Lease is payable.

 

At any time during the Term Landlord shall have the right to assign Landlord’s
obligations to provide parking, as herein set forth, together with Landlord’s
right to receive Additional Rent for such parking spaces as herein provided, to
a separate entity created for the purpose of providing the parking privileges
set forth herein. In such event, Landlord and Tenant agree to execute and
deliver appropriate documentation, including documentation with the new entity,
reasonably necessary to provide for the new entity to assume Landlord’s
obligations to provide the parking privileges to Tenant as specified herein and
for the Tenant to pay the Additional Rent attributable to the parking privileges
directly to the new entity. Landlord shall, however, remain primarily liable for
the provision of Tenant’s parking privileges.

 

Section 2.5 - Commencement Date; Rent Commencement Date.

 

“Commencement Date” as defined in Exhibit A. The “Rent Commencement Date” as
defined in Exhibit A.

 

Section 2.6 - Extension Option.

 

Provided that there has been no Event of Default which is uncured and continuing
on the part of the Tenant, and that Tenant is, as of the date of exercise of its
rights under this Section 2.6, in occupancy of at least seventy-five percent
(75%) of the Premises for its own business purposes, the Tenant shall have the
right to extend the Term hereof for two (2) consecutive periods of five (5)
years (the first such period being the “First Extension Term,” the second such
period being the “Second Extension Term” and, together with the First Extension
Term, the “Full Extension Term”) on the following terms and conditions:

 

(a)     Such right to extend the Term shall be exercised by the giving of notice
by Tenant to Landlord at least twelve (12) months prior to the expiration of the
Initial Term or First Extension Term, as applicable (the “Extension Notice
Deadline Date”). Upon the giving of such notice on or before the Extension
Notice Deadline Date, this Lease and the Term hereof shall be extended for an
additional term, as specified above, without the necessity for the execution of
any additional documents except a document memorializing the Annual Fixed Rent
for the applicable Extension Term to be determined as set forth below; provided,
however, that failure of the parties to execute such a document shall not
invalidate the exercise of the extension option. Time shall be of the essence
with respect to the Tenant’s giving notice to extend the Term on or before the
Extension Notice Deadline Date. In no event may the Tenant extend the Term under
this Section 2.6 for more than ten (10) years after the expiration of the
Initial Term, unless Landlord and Tenant shall mutually agree to such an
extension.

 

(b)     The First Extension Term and the Second Extension Term shall be upon all
the terms, conditions and provisions of this Lease, except the Annual Fixed Rent
during each

 





5

--------------------------------------------------------------------------------

 



such Extension Term shall be the then Extension Rental Value of the Premises for
such Extension Term, to be determined under this Section 2.6.

 

(c)     For purposes of the First Extension Term and Second Extension Term
described in this Section 2.6, the Extension Fair Rental Value of the Premises
shall mean the then current fair market annual rent for leases of other space in
the Kendall Square/East Cambridge and Cambridgeport submarkets of a comparable
nature and quality similarly improved, taking into account the condition to
which such premises have been improved (excluding Removable Alterations) and the
economic terms and conditions specified in this Lease that will be applicable
thereto. The Landlord and Tenant shall endeavor to agree upon the Extension Fair
Rental Value of the Premises within thirty (30) days after the Tenant has
exercised an option for an Extension Term. If the Extension Fair Rental Value of
the Premises is not agreed upon by the Landlord and the Tenant within this time
frame, each of the Landlord and the Tenant shall retain a real estate
professional with at least ten (10) years continuous experience in the business
of appraising or marketing similar commercial real estate in the Cambridge,
Massachusetts area who shall, within thirty (30) days of his or her selection,
prepare a written report summarizing his or her conclusion as to the Extension
Fair Rental Value. The Landlord and the Tenant shall simultaneously exchange
such reports; provided, however, if either party has not obtained such a report
within forty-five (45) days after the last day of the thirty (30) day period
referred to above in this Section 2.6, then the determination set forth in the
other party’s report shall be final and binding upon the parties. If both
parties receive reports within such time and the lower determination is within
ten percent (10%) of the higher determination, then the average of these
determinations shall be deemed to be the Extension Fair Rental Value for the
Premises. If these determinations differ by more than ten percent (10%), then
the Landlord and the Tenant shall mutually select a person with the
qualifications stated above (the “Final Professional”) to resolve the dispute as
to the Extension Fair Rental Value for the Premises. If the Landlord and the
Tenant cannot agree upon the designation of the Final Professional within ten
(10) days of the exchange of the first valuation reports, either party may apply
to the American Arbitration Association, the Greater Boston Real Estate Board,
or any successor thereto, for the designation of a Final Professional. Within
ten (10) days of the selection of the Final Professional, the Landlord and the
Tenant shall each submit to the Final Professional a copy of their respective
real estate professional’ s determination of the Extension Fair Rental Value for
the Premises. The Final Professional shall then, within thirty (30) days of his
or her selection, prepare a written report summarizing his or her conclusion as
to the Extension Fair Rental Value (the “Final Professional’s Valuation”), which
shall be a selection of either Landlord’s or Tenant’s determination and shall
not be a separate valuation. The Final Professional shall give notice of the
Final Professional’s Valuation to the Landlord and the Tenant and such decision
shall be final and binding upon the Landlord and the Tenant. In the event that
the commencement of either of the First Extension Term or Second Extension Term
occurs prior to a final determination of the Extension Fair Rental Value
therefor (the “Extension Rent Determination Date”), then the Tenant shall pay
the Annual Fixed Rental at the greater of (i) the rate specified by the Landlord
in its proposed Extension Fair Rental Value or (ii) the then applicable Fixed
Rental Rate (such greater amount being referred to as the “Interim Rent”). If
the Annual Fixed Rent as finally determined for such Extension Term is
determined to be greater than the Interim Rent, then the Tenant shall pay to the
Landlord the amount of the underpayment for the period from the end of the
Initial Term of this Lease until the Extension Rent Determination Date within
thirty (30) days of the Extension Rent Determination Date. If the

 





6

--------------------------------------------------------------------------------

 



Annual Fixed Rent as finally determined for the Extension Term is determined to
be less than the Interim Rent, then the Landlord shall credit the amount of such
overpayment against the monthly installments of Annual Fixed Rent coming due
after the Extension Rent Determination Date.

 

ARTICLE III

 

RENT AND OTHER PAYMENTS

 

Section 3.1 - Annual Fixed Rent.

 

From and after the Rent Commencement Date, the Tenant shall pay, without notice
or demand, monthly installments of one-twelfth (1/12th) of the Annual Fixed Rent
in effect and applicable to the Premises in advance for each full calendar month
of the Term following the Annual Fixed Rent Commencement Date and of the
corresponding fraction of said one-twelfth (1/12th) for any fraction of a
calendar month at the Rent Commencement Date or end of the Term. The Annual
Fixed Rent applicable to the Premises during the Term shall be as set forth in
Exhibit A.

 

Section 3.2 - Real Estate Taxes.

 

From and after the Rent Commencement Date, during the Term, the Tenant shall pay
to the Landlord, as Additional Rent, the Tenant’s Tax Expenses Allocable to the
Premises (as such term is hereinafter defined) in accordance with this Section
3.2. The terms used in this Section 3.2 are defined as follows:

 

(a)



“Tax Year” means the 12-month period beginning July 1 each year or if the
appropriate governmental tax fiscal period shall begin on any date other than
July 1, such other date.

 

(b)



“The Tenant’s Tax Expense Allocable to the Premises” means that portion of the
Landlord’s Tax Expenses for a Tax Year which bears the same proportion thereto
as the Rentable Floor Area of the Premises bears to the Total Rentable Floor
Area of the Building, provided that, in the event that the Premises are improved
to a standard which is higher than other portions of the Property and the
Property is re­ assessed at a higher value as a result, as expressly indicated
in the documentation from the assessor, Tenant shall also be responsible to pay
such portion of the Real Estate Taxes on the Property properly allocable to the
Premises.

 

(c)



“The Landlord’s Tax Expenses” with respect to any Tax Year means the aggregate
Real Estate Taxes on the Property with respect to that Tax Year, reduced by any
abatement receipts with respect to that Tax Year.

 

(d)



“Real Estate Taxes” means (i) all real property taxes and special assessments of
every kind and nature assessed by any governmental authority on the applicable
property, but excluding any income taxes payable by Landlord as a result of
payments made to Landlord by Tenant or any other tenant at the Property; and
(ii) 





7

--------------------------------------------------------------------------------

 



reasonable expenses of any proceedings for abatement of such taxes or special
assessments. Any special assessments to be included within the definition of
“Real Estate Taxes” shall be limited to the amount of the installment (plus any
interest thereon) of such special tax or special assessment (which shall be
payable over the longest period permitted by law) required to be paid during the
Tax Year in respect of which such taxes are being determined. There shall
be excluded from such taxes all income,
estate, succession, inheritance, excess profit, franchise and transfer taxes;
provided, however, that if at any time during the Term the present system of ad
valorem taxation of real property shall be changed so that in lieu of the whole
or any part of the ad valorem tax on real property, there shall be assessed on
the Landlord a capital levy or other tax on the gross rents received with
respect to the Property, or a federal, state, county, municipal or other local
income, franchise, excise or similar tax, assessment, levy or charge (distinct
from any now in effect) based, in whole or in part, upon any such gross rents,
then any and all of such taxes, assessments, levies or charges, to the extent so
based, shall be deemed to be included within the term “Real Estate Taxes.”

 

Payments by the Tenant on account of the Tenant’s Tax Expenses Allocable to the
Premises shall be made monthly at the time and in the fashion herein provided
for the payment of Annual Fixed Rent and shall be in an amount of the greater of
(i) one-twelfth (1/12th) of the Tenant’s Tax Expenses Allocable to the Premises
for the current Tax Year as reasonably estimated by the Landlord, or (ii) an
amount reasonably estimated by any ground lessor of the Land or holder of a
first mortgage on the Property, to be sufficient, if paid monthly, to pay the
Landlord’s Tax Expenses on the dates due to the taxing authority.

 

Not later than ninety (90) days after the Landlord’s Tax Expenses are
determinable for the first Tax Year of the Term or fraction thereof and for each
succeeding Tax Year or fraction thereof during the Term, the Landlord shall
render the Tenant a statement in reasonable detail showing for the preceding
year or fraction thereof, as the case may be, real estate taxes on the Property,
and any abatements or refunds of such taxes. Expenses incurred in obtaining any
tax abatement or refund may be charged against such tax abatement or refund
before the adjustments are made for the Tax Year. If at the time such statement
is rendered it is determined with respect to any Tax Year, that the Tenant has
paid (i) less than the Tenant’s Tax Expenses Allocable to the Premises or (ii)
more than the Tenant’s Tax Expenses Allocable to the Premises, then, in the case
of (i) the Tenant shall pay to the Landlord, as Additional Rent, within thirty
(30) days of such statement the amount of such underpayment and, in the case of
(ii) the Landlord shall credit the amount of such overpayment against the
monthly installments of the Tenant’s Tax Expenses Allocable to the Premises next
thereafter coming due (or refund such overpayment within thirty (30) days if the
Term has expired and the Tenant has no further obligation to the Landlord).

 

To the extent that real estate taxes shall be payable to the taxing authority in
installments with respect to periods less than a Tax Year, the statement to be
furnished by the Landlord shall be rendered and payments made on account of such
installments. Notwithstanding the foregoing provisions, no decrease in
Landlord’s Tax Expenses with respect to any Tax Year shall result in a reduction
of the amount otherwise payable by Tenant if and to the extent said decrease is
attributable to vacancies in the Building, rather than to a reduction in the
assessed value of the Property as a whole or a reduction in the tax
rate. Landlord shall, upon Tenant’s request therefor,





8

--------------------------------------------------------------------------------

 



provide Tenant with copies of all applicable tax bills, statements, records and
the like, as well as copies of Landlord’s calculations and all other relevant
information.

 

Section 3.3 - Operating Expenses.

 

From and after the Rent Commencement Date, during the Term the Tenant shall pay
to the Landlord, as Additional Rent, the Tenant’s Operating Expenses Allocable
to the Premises, as hereinafter defined, in accordance with this Section 3.3.
The terms used in this Section 3.3 are defined as follows:

 

(a)



“The Tenant’s Operating Expenses Allocable to the Premises” means that portion
of the Operating Expenses for the Property which bears the same proportion
thereto as the Rentable Floor Area of the Premises bears to the Total Rentable
Floor Area of the Building.

 

(b)



”Operating Expenses for the Property” means Landlord’s reasonable cost of
operating, cleaning, maintaining and repairing the Property, and shall include
without limitation, the cost of services on Exhibit C; premiums for insurance
carried pursuant to Section 7.4; the amount deductible from any insurance claim
actually made by Landlord during the time period in question (which amount is
currently $10,000.00, and which amount may be increased during the Term and any
Extension Term provided such increase is reasonable and customary); reasonable
compensation and all fringe benefits, worker’s compensation insurance premiums
and payroll taxes paid to, for or with respect to all persons (University
Park/Building general manager and below, provided that· such charges shall be
prorated to reflect the percentage of rentable square feet of the Building as
compared to all of the commercial rentable square feet at University Park)
directly engaged in the operating, maintaining or cleaning of the Property;
interior landscaping and maintenance; steam, water, sewer, gas, oil,
electricity, telephone and other utility charges (excluding such utility charges
either separately metered or separately chargeable to tenants for additional or
special services and those charges related to the cost of operating base
Building equipment not used by Tenant, cost of providing conditioned water for
HVAC services; cost of building and cleaning supplies; the costs of routine
environmental management programs operated by Landlord; market rental costs for
equipment used in the operating, cleaning, maintaining or repairing of the
Property; cost of cleaning; cost of maintenance, repairs and replacements; cost
of snow removal; cost of landscape maintenance; security services; payments
under service contracts with independent contractors; management fees at market
rates; the cost of any capital improvement either required by law or regulation
first in effect after the Commencement Date of this Lease or which reduces the
Operating Expenses for the Property or which improves the management and
operation of the Property in a manner acceptable to Tenant, which cost shall be
amortized in accordance with generally accepted accounting principles over the
useful life of such item, together with interest on the unamortized balance
calculated at the rate from time to time announced by Bank of America, N.A. as
its prime rate; charges reasonably allocated to the Building for the operating,
cleaning, maintaining and repairing of

 





9

--------------------------------------------------------------------------------

 



University Park common areas and amenities; and all other reasonable and
necessary expenses paid in connection with the operation, cleaning, maintenance
and repair of the Property. If, for any reason portions of the Rentable Area of
the Building not included in the Premises were not occupied by tenants or the
Landlord was not supplying all tenants with the services being supplied under
the Lease or any tenants in the Building were supplied with a lesser level of
standard services than those supplied to the Tenant under this Lease, Landlord’s
Operating Expenses for the Property shall include the amounts reasonably
determined by Landlord which would have been incurred if ninety-five percent
(95%) of the rentable area in the Building were occupied and were supplied with
the same level of standard services as supplied to the Tenant under this Lease.
If the Tenant provides written notice to the Landlord of deficiencies in the
performance of cleaning services within the Premises provided pursuant to the
terms of this Lease, then Landlord shall have thirty (30) days within delivery
of such notice to remedy the deficiencies identified by the Tenant. If such
deficiencies have not been resolved to the reasonable satisfaction of the Tenant
within such thirty (30) day period, then the Tenant shall have the ability to
enter into its own contract with a vendor of its own choosing to provide
cleaning services to the Premises. In the event that the Tenant does enter into
such a contract with a vendor to provide cleaning services to the Premises, the
Tenant shall notify the Landlord prior to the commencement of such cleaning
services, which notice shall include the commencement date of such services, and
the Operating Expenses charged to the Tenant from the commencement date through
the remainder of the Term of this Lease shall not include any charges related to
cleaning services of the Premises.

 

Operating Expenses for the Property shall not include the following: the
Landlord’s Tax Expense; cost of repairs or replacements (i) resulting from
eminent domain takings, (ii) to the extent reimbursed by insurance, or (iii)
required, above and beyond ordinary periodic maintenance, to maintain in
serviceable condition the major structural elements of the Building, including
the roof, exterior walls and floor slabs; replacement or contingency reserves;
ground lease rents or payment of debt obligations; costs incurred due to
negligent acts or omissions of Landlord, Landlord’s agents, contractors or
employees, or any other tenant of the Building; legal and other professional
fees for matters not relating to the normal administration and operation of the
Property; promotional, advertising, public relations or brokerage fees and
commissions paid in connection with services rendered for securing or renewing
leases; lease up and tenant improvement costs for space other than the Premises
in the Building; costs of capital improvements not permitted hereinabove;
expenses incurred in the maintenance, repair and operation of the Garage; legal
expenses relating to other tenants; interest and all other payments made upon
loans to Landlord or secured by a mortgage or deed of trust covering the
Property or a portion thereof; salaries of employees and officers of Landlord
above the level of general manager or comparable; depreciation; specific costs
incurred for the account of, or separately billed to and paid by specific
tenants of University Park; the cost of any work or services performed for any
other property other than University Park; any cost included in Operating
Expenses representing an amount paid to a person, firm,

 





10

--------------------------------------------------------------------------------

 



corporation or other entity related to Landlord which is in excess of the amount
which would have been paid on an arms-length basis in the absence of such
relationship; costs and expenses to clean up or remediate Hazardous Materials;
and separately metered or sub metered utilities for other tenants in the
Building. The Landlord’s Operating Expenses shall be reduced by the amount of
any proceeds, payments, credits or reimbursements which the Landlord receives
from sources other than tenants and which are applicable to such Operating
Expenses for the Property.

 

Payments by the Tenant for its share of the Operating Expenses for the Property
shall be made in monthly installments of one-twelfth (1/l ih) of Tenant’s share
of Operating Expenses. The amount so to be paid to the Landlord shall be an
amount from time to time reasonably estimated by the Landlord to be sufficient
to aggregate a sum equal to the Tenant’s share of the Operating Expenses for the
Property for each calendar year.

 

Not later than ninety (90) days after the end of each calendar year or fraction
thereof during the Term or fraction thereof at the end of the Term, the Landlord
shall render the Tenant a statement in reasonable detail and according to usual
accounting practices certified by a representative of the Landlord, showing for
the preceding calendar year or fraction thereof, as the case may be, the
Operating Expenses for the Property and the Tenant’s Operating Expenses
Allocable to the Premises. Said statement to be rendered to the Tenant also
shall show for the preceding calendar year or fraction thereof, as the case may
be, the amounts of Operating Expenses already paid by the Tenant. If at the time
such statement is rendered it is determined with respect to any calendar year,
that the Tenant has paid (i) less than the Tenant’s Operating Expenses Allocable
to the Premises or (ii) more than the Tenant’s Operating Expenses Allocable to
the Premises, then, in the case of (i) the Tenant shall pay to the Landlord, as
Additional Rent, within thirty (30) days of such statement the amounts of such
underpayment and, in the case of (ii) the Landlord shall credit the amount of
such overpayment against the monthly installments of the Tenant’s Operating
Expenses Allocable to the Premises next thereafter coming due (or refund such
overpayment within thirty (30) days if the Term has expired and the Tenant has
no further obligation to the Landlord).

 

Tenant may, after ten (10) days’ prior written notice to Landlord given within
one hundred twenty (120) days of Landlord’s delivery to Tenant of a statement of
Operating Expenses for the Property, during Landlord’s regular business hours
and at Tenant’s sole cost and expense, inspect Landlord’s books and records
relating to Operating Expenses for the Property. Such books and records shall be
made available at the Property unless such books and records are regularly kept
at Landlord’s corporate offices in Cleveland, Ohio, in which case they will be
made available for Tenant’s inspection in Cleveland, Ohio. Tenant shall keep all
information relating to Operating Expenses for the Property strictly
confidential and shall in no event, whatsoever, disclose such information to any
third party other than to Tenant’s attorneys and accountants in connection with
proceedings concerning this Lease or in connection with a legal dispute under
this Lease. Landlord’s statement shall by notice of Tenant to Landlord given
within thirty (30) days of the expiration of the aforesaid one hundred twenty
(120) day period, be subject to Dispute Resolution. If it is determined that
Landlord’s statement has overstated the Operating Expenses for the Property for
any calendar year by more than five percent (5%) then Landlord shall reimburse
Tenant for its reasonable audit costs incurred in connection with this

 





11

--------------------------------------------------------------------------------

 



paragraph. If Landlord’s statement is determined not to have overstated
Operating Expenses for the Property, Tenant shall reimburse Landlord for its
reasonable out-of-pocket audit costs incurred in connection with this paragraph.

 

Section 3.4 - Other Utility Charges.

 

During the Term, the Tenant shall pay directly to the provider of the service
all separately metered charges for steam, heat, gas, electricity, fuel and other
services and utilities furnished to the Premises.  Ifat any time during the
Term, any utility service to the Premises is not separately metered and paid
directly to the service provider by Tenant, Tenant’s usage and billing shall
depend upon Landlord’s reading of the check meters (or, if not check metered,
upon the reasonable estimate of Tenant’s usage as determined by Landlord’s
engineer) for such service or if, Tenant’s usage is non-determinable, based ori
the proportion of Tenant’s rentable square footage compared to other tenants
having use of the same utility service.  Unless separately metered and paid
directly by Tenant, Additional Rent for utilities in the Premises may be
estimated monthly by Landlord, based upon the estimate set forth in the
preceding sentence, and shall be paid monthly by Tenant as billed with a final
accounting based upon actual bills following the conclusion of each Operating
Fiscal Year.

 

Section 3.5 - Above-standard Services.

 

If the Tenant requests and the Landlord elects to provide any services to the
Tenant in addition to those described in Exhibit C, the Tenant shall pay to the
Landlord, as Additional Rent, the amount billed by Landlord for such services at
Landlord’s standard rates as from time to time in effect. If the Tenant has
requested that such services be provided on a regular basis, the Tenant shall,
if requested by the Landlord, pay for such services at the time and in the
fashion in which Annual Fixed Rent under this Lease is payable. Otherwise, the
Tenant shall pay for such additional services within thirty (30) days after
receipt of an invoice from the Landlord. Landlord shall have the right from time
to time to inspect Tenant’s utility meters and to install timers thereon at
Tenant’s expense for purposes of monitoring above-standard service usage. Tenant
shall pay for such work within thirty (30) days after receipt of an invoice from
Landlord.

 

Section 3.6 - No Offsets.

 

Annual Fixed Rent and Additional Rent shall be paid by the Tenant without
offset, abatement or deduction except as provided herein.

 

Section 3.7 - Net Lease.

 

It is understood and agreed that this Lease is a net lease and that the Annual
Fixed Rent is absolutely net to the Landlord excepting only the Landlord’s
obligations to pay any debt service or ground rent on the Property, to provide
the Landlord’s services, and to pay the real estate taxes and operating expenses
which the Tenant is not required to pay under this Lease.

 





12

--------------------------------------------------------------------------------

 



ARTICLE IV

 

ALTERATIONS

 

Section 4.1 - Consent Required for Tenant’s Alterations.

 

The Tenant shall not make alterations or additions to the Premises except in
accordance with (i) reasonable construction rules and regulations from time to
time promulgated by Landlord and applicable to Tenants in the Building (a
current copy of which is attached hereto as Exhibit F), and (ii) plans and
specifications therefor first approved by the Landlord, which approval shall not
be unreasonably withheld, conditioned or delayed. In addition, Tenant may make
non-structural alterations affecting only the interior of the Premises, and not
adversely affecting building systems, costing less than $50,000.00 in any one
instance (or in the aggregate with respect to related alterations) without
Landlord’s prior written consent, but subject to the other terms of this Lease
and provided that Tenant provides notice of such alterations within a reasonable
time after the completion of the same. The Landlord shall not be deemed
unreasonable for withholding approval of any alterations or additions which (i)
will affect any structural or exterior element of the Building, any area or
element outside of the Premises, or any facility serving any area of the
Building outside of the Premises or any publicly accessible major interior
features of the Building, (ii) constitute non-standard office/laboratory
improvements and will require significant expense to readapt the Premises to
substantially the same condition of the Premises as of the date hereof unless
the Tenant first gives assurance acceptable to the Landlord that such
readaptation will be made prior to such termination without expense to the
Landlord, or (iii) which would not be compatible with existing mechanical or
electrical, plumbing, HVAC or other systems in the Building, in each case, as
reasonably determined by the Landlord. Landlord will not charge Tenant any
coordination, overhead or contractor supervision fees. However, Landlord shall
be reimbursed for any third-party, out-of-pocket expenses incurred by Landlord
in connection with the review and approval of Tenant’s plans, specifications,
improvements and construction.

 

Section 4.2 - Ownership of Alterations.

 

All alterations and additions shall be part of the Building and owned by the
Landlord. With respect to alterations and additions requiring prior notice to
Landlord and the consent of Landlord, if Tenant fails to inform Landlord (as and
to the extent required under this Lease) at least ten (10) days prior to the
installation of the alteration or addition, thereby preventing Landlord from
making a determination as to whether it will want such addition or alteration
removed from the Premises prior to its installation, then Landlord may require
such removal without exception. Otherwise, additions and alterations made by
Tenant may be surrendered upon the expiration of the Term unless Landlord
requires removal by notice to Tenant at the time Landlord approves such
additions and alterations. All movable trade fixtures and furnishings not
attached to the Premises and not funded through the Leasehold Improvements
Allowance shall remain the property of the Tenant and shall be removed by the
Tenant upon termination or expiration of this Lease. The Tenant shall repair any
damage caused by the removal of any alterations, additions or personal property
from the Premises, including the Removable Equipment (as defined below).
Landlord and Tenant agree that prior to the Rent Commencement Date, Tenant shall
provide a list to Landlord of equipment that Tenant has

 





13

--------------------------------------------------------------------------------

 



attached to the walls or floors of the Premises, and/or hard-wired or plumbed to
the electrical, plumbing or mechanical systems of the Premises, together with
evidence indicating that such equipment was not purchased with the Leasehold
Improvements Allowance (the “Removable Equipment”). Notwithstanding the
foregoing provisions of this Section 4.2, Tenant shall be permitted to remove
the Removable Equipment from the Premises at the end of the Term, provided that
such Removable Equipment shall be removed by Tenant with reasonable care and
diligence, including the capping off of all utility connections behind the
adjacent interior finish, and the restoration of such interior finish to the
extent necessary so that the Premises are left with complete wall, ceiling and
floor finishes.

 

Section 4.3 - Construction Requirements for Alterations.

 

All construction work by the Tenant shall be done in a good and workmanlike
manner employing only first-class materials and in compliance with Landlord’s
construction rules and regulations and with all applicable laws and all lawful
ordinances, regulations and orders of Governmental authority and insurers of the
Building. The Landlord or Landlord’s authorized agent may (but without any
implied obligation to do so) inspect the work of the Tenant at reasonable times
with prior notice to Tenant and shall give notice of observed defects. All of
the Tenant’s alterations and additions and installation of furnishings shall be
coordinated with any work being performed by the Landlord and in such manner as
to maintain harmonious labor relations and not to damage the Building or
interfere with Building construction or operation and, except for installation
of furnishings, shall be performed by contractors or workmen first approved by
the Landlord, which approval the Landlord agrees not to unreasonably withhold,
condition or delay (Landlord shall provide its written consent or written notice
of its reason for withholding consent within ten (10) days of any request for
consent from Tenant). The Tenant, before starting any work, shall receive and
comply with Landlord’s construction rules and regulations applicable to all
tenants in the Building and shall cause Tenant’s contractors to comply
therewith, shall secure all licenses and permits necessary therefor and shall
deliver to the Landlord a statement of the names of all its contractors and
subcontractors performing work with a value in excess of $50,000 and the
estimated cost of all labor and material to be furnished by them and security
satisfactory to the Landlord protecting the Landlord against liens arising out
of the furnishing of such labor and material; and cause each contractor engaged
to perform work to carry worker’s compensation insurance in statutory amounts
covering all the contractors’ and subcontractors’ employees and comprehensive
general public liability insurance with limits of $1,000,000
(individual)/$3,000,000 (occurrence), or in such lesser amounts ·as Landlord may
accept, covering personal injury and death and property damage (all such
insurance to be written in companies approved reasonably by the Landlord and
insuring the Landlord, such individuals and entities affiliated with the
Landlord as the Landlord may designate, and the Tenant as well as the
contractors and to contain a requirement for at least thirty (30) days’ notice
to the Landlord prior to cancellation, nonrenewal or material change), and to
deliver to the Landlord certificates of all such insurance.

 

Section 4.4 - Payment for Tenant Alterations.

 

Except as otherwise set forth herein, Tenant agrees to pay promptly when due the
entire cost of any work done on the Premises by the Tenant, its agents,
employees or independent contractors, and not to cause or permit any liens for
labor or materials performed or furnished in

 





14

--------------------------------------------------------------------------------

 



connection therewith to attach to the Premises or the Property and promptly to
discharge any such liens which may so attach. If any such lien shall be filed
against the Premises or the Property and the Tenant shall fail to cause such
lien to be discharged within ten (10) business days after the filing thereof,
the Landlord may cause such lien to be discharged by payment, bond or otherwise
without investigation as to the validity thereof or as to any offsets or
defenses which the Tenant may have with respect to the amount claimed. The
Tenant shall reimburse the Landlord, as Additional Rent, for any cost so
incurred and shall indemnify and hold harmless the Landlord from and against any
and all claims, costs, damages, liabilities and expenses (including reasonable
attorneys’ fees) which may be incurred or suffered by the Landlord by reason of
any such lien or its discharge.

 

Section 4.5 - Leasehold Improvements Allowance and Space Plan Allowance.

 

In connection with Tenant’s execution of this Lease, Tenant intends to perform
certain improvements to the Premises, as mutually agreed upon by Landlord and
Tenant (the “Improvements” ). Tenant acknowledges and agrees that the
Improvements shall include (but shall not be limited to) the creation of
laboratory space with supporting office space in the Premises. Landlord shall
provide to Tenant the Leasehold Improvements Allowance set forth in Exhibit A,
which shall be paid and used in accordance with the provisions of the Work
Letter attached to this Lease as Exhibit E.

 

ARTICLE V

 

RESPONSIBILITY FOR CONDITION OF BUILDING AND PREMISES

 

Section 5.1 - Maintenance of Building and Common Areas by Landlord.

 

Except as otherwise provided in Article VIII, the Landlord shall make such
repairs to the major structural elements of the Building, including the roof,
exterior walls and floor slabs as may be necessary to keep and maintain the same
in good condition and maintain and make such repairs to the Common Building
Areas as may be necessary to keep them in good order, condition and repair,
including without limitation, the glass in the exterior walls of the Building,
and all mechanical systems and equipment serving the Building and not
exclusively serving the Premises. The Landlord shall further perform the
services on Exhibit C hereto. The Landlord shall in no event be responsible to
the Tenant for any condition in the Premises or the Building caused by an act or
neglect of the Tenant, or any invitee or contractor of the Tenant. Landlord’s
costs in performing such services shall be reimbursed by the Tenant to the
extent provided in Section 3.3. Except as expressly set forth in this Lease,
Tenant accepts the Premises in its as-is condition. Landlord acknowledges that
Landlord possesses all licenses and permits required of Landlord so that Tenant
may obtain its required licenses and permits to store and use on the Premises
the flammable materials used by the Tenant to conduct its business and
operations.

 

Tenant shall be allocated .069 amps of normal electrical power per rentable
square foot of the Premises. Additional capacity is currently available for
Tenant upon request and after review by Landlord. Additionally, Landlord shall
also provide HVAC service to the Premises for comfortable occupancy conditions
for the permitted use.

 





15

--------------------------------------------------------------------------------

 



Section 5.2 - Maintenance of Premises by Tenant.

 

The Tenant shall keep neat and clean and maintain in good order, condition and
repair the Premises and every part thereof and all Building and mechanical
equipment and exclusively serving the Premises, reasonable wear and tear
excepted and further excepting those repairs for which the Landlord is
responsible pursuant to Section 5.1 and damage by fire or other casualty and as
a consequence of the exercise of the power of eminent domain, and shall
surrender the Premises and all alterations and additions thereto, at the end of
the Term, in such condition, first removing all goods and effects of the Tenant
and, to the extent specified by the Landlord by notice to the Tenant, all
alterations and additions made by the Tenant, which Tenant has not elected to
retain in accordance with the terms of Sections 4.2 and 5.2, and repairing any
damage caused by such removal and restoring the Premises and leaving them clean
and neat. The Tenant shall not permit or commit any waste, and the Tenant shall
be responsible for the cost of repairs which may be made necessary by reason of
damages to common areas in the Building by the Tenant, or any of the contractors
or invitees of the Tenant. Tenant shall maintain all laboratory specific systems
and equipment exclusively serving the Premises (such as chemical fume hoods,
acid neutralization, glass washer, autoclave, cold rooms, special lab HVAC,
etc.) in good order, condition and repair. Tenant shall, upon request, provide
evidence reasonably satisfactory to Landlord that it has available the necessary
expertise to properly conduct and carry out this responsibility, either through
persons employed by the Tenant or through contracts with independent service
organizations, or a combination thereof. All charges incurred by Landlord in
connection with such work, whether by independent organizations or in accordance
with reasonable rates assigned to employees of Landlord or Landlord’s
affiliates, shall be promptly reimbursed by Tenant as Additional Rent.

 

Section 5.3 - Delays in Landlord’s Services.

 

The Landlord shall not be liable to the Tenant for any compensation or reduction
of rent by reason of inconvenience or annoyance or for loss of business arising
from the necessity of the Landlord or its agents entering the Premises for any
purposes authorized in this Lease, or for repairing the Premises or any portion
of the Building. In case the Landlord is prevented or delayed from making any
repairs, alterations or improvements, or furnishing any services or performing
any other covenant or duty to be performed on the Landlord’s part, by reason of
any External Cause, the Landlord shall not be liable to the Tenant therefor,
nor, except as expressly otherwise provided in this Lease, shall the Tenant be
entitled to any abatement or reduction of rent by reason thereof, nor shall the
same give rise to a claim in the Tenant’s favor that such failure constitutes
actual or constructive, total or partial, eviction from the Premises unless the
same is due to Landlord’s gross negligence or willful misconduct.

 

The Landlord reserves the right to stop any service or utility system when
necessary by reason of accident or emergency, until necessary repairs have been
completed; provided, however, that in each instance of stoppage, the Landlord
shall exercise reasonable diligence to eliminate the cause thereof. Except in
case of emergency repairs, the Landlord will give the Tenant reasonable advance
written notice of any contemplated stoppage and will use reasonable efforts to
avoid unnecessary inconvenience to the Tenant by reason thereof. In no event
shall the Landlord have any liability to the Tenant for the unavailability of
heat, light or any utility or
service to be provided by the Landlord to the extent that such
unavailability is caused by

 





16

--------------------------------------------------------------------------------

 



External Causes, provided, however, that the Landlord is obligated to exercise
reasonable efforts to restore such services or utility systems’ operation as
soon as possible.

 

Notwithstanding anything contained herein to the contrary, in the event Landlord
shall fail to provide the services it is required to provide to Tenant hereunder
for any reason other than due to Tenant’s acts or omissions, and as a result
thereof, Tenant is reasonably unable to use or conduct its operations on part or
all of the Premises, Tenant shall be entitled to (i) proportionate abatement
of rent (including but not limited to abatement of Tenant’s Tax Expenses and
Tenant’s Operating Expenses) for the period Tenant is reasonably unable to use
or conduct its operations on part or all of the Premises, or (ii) terminate this
Lease if Landlord is unable to restore such services within three (3) months
from the date of interruption. Tenant shall have the right to terminate this
Lease as aforesaid by written notice to Landlord at any time after the
expiration of such three (3) month period, and such termination shall be
effective as of the date of the interruption in service. To the extent any such
unavailability is caused primarily by the action or inaction of Landlord, it’s
servants, agents, employees, contractors, licensees, invitees or any persons
claiming by, through or under Landlord, and (i) Landlord fails to commence
commercially reasonable corrective action within ten (10) days after Tenant
notifies Landlord of such unavailability, or (ii) Landlord, upon
commencing commercially reasonable corrective action within ten (10) days after
Tenant notifies Landlord of such unavailability, fails to restore the services
within thirty (30) days after Tenant notifies Landlord of such unavailability,
Tenant shall have the right to restore such service at Landlord’s cost and
expense.

 

ARTICLE VI

 

TENANT COVENANTS

 

The Tenant covenants during the Term and for such further time as the Tenant
occupies any part of the Premises:

 

Section 6.1 - Permitted Uses.

 

The Tenant shall occupy the Premises only for the Permitted Uses, which include,
but are not limited to, general business and administrative offices, laboratory
and biotechnology research and development, vivarium and animal experimentation
and related activities thereto. The Tenant shall not injure or deface the
Premises or the Property, nor permit in the Premises any auction sale. The
Tenant shall give written notice to the Landlord of any materials on OSHA’s
right to know list or which are subject to regulation by any other federal,
state, municipal or other governmental authority and which the Tenant intends to
have present at the Premises. The Tenant shall comply with all requirements of
public authorities and of the Board of Fire Underwriters in connection with
methods of storage, use and disposal thereof. The Tenant shall not permit in the
Premises any nuisance, or the emission from the Premises of any objectionable
noise, odor or vibration, nor use or devote the Premises or any part thereof for
any purpose which is contrary to law or ordinance or liable to invalidate or
increase premiums for any insurance on the Building or its contents or liable to
render necessary any alteration or addition to the Building, nor commit or
permit any waste in or with respect to the Premises, nor generate, store or
dispose of any oil, toxic substances, hazardous wastes, or hazardous materials
(each a, “Hazardous Material”), or permit the same in or on the Premises or any
parking areas provided

 





17

--------------------------------------------------------------------------------

 



for under this Lease, unless first giving Landlord notice thereof. The Tenant
shall not dump, flush or in any way introduce any Hazardous Materials into
septic, sewage or other waste disposal systems serving the Premises or any
parking areas provided for under this Lease, except as specifically permitted by
government license or permit. The Tenant will indemnify the Landlord and its
successors and assigns against all claims, loss, cost, and expenses including
attorneys’ fees, incurred as a result of any contamination of the Building or
any other portion of University Park with Hazardous Materials by the Tenant or
Tenant’s contractors, licensees, invitees, agents, servants or employees. Tenant
shall provide to Landlord herewith certified copies of all licenses and permits
Tenant has been required to obtain prior to handling any such Hazardous
Materials. Tenant shall further provide to Landlord evidence satisfactory to
Landlord from Tenant’s consultant preparing any regulatory filings for licensing
or permitting to handle Hazardous Materials setting forth in reasonable detail
all licenses and/or permits that Tenant is required to obtain or will obtain
prior to the Commencement Date and that such licenses and/or permits are valid
and in full force and effect. Tenant shall have received all such licenses
and/or permits prior to commencement of its operations in the Premises. From
time to time hereafter upon thirty (30) days advance notice from Landlord,
Tenant will provide Landlord with such updated provisions of Sections 6.1 and
6.2 as the Landlord may reasonably request. Upon request by the Landlord, Tenant
shall immediately remove any material or substances which are not in compliance
with this Section 6.1. The Landlord represents and warrants to the Tenant that,
to the best of Landlord’s knowledge, the Permitted Uses are in compliance with
all current land use and zoning restrictions applicable to the Premises, subject
to the terms and conditions thereof. Tenant shall have no liability for any
environmental condition or violation of law that exists in the Premises as of
the date of this Lease unless such liability is due to Tenant’s act of omission,
or within the Premises as of the date of the Commencement Date.

 

Section 6.2 - Laws and Regulations.

 

The Tenant shall comply with all federal, state and local laws, regulations,
ordinances, executive orders, federal guidelines, and similar requirements in
effect from time to time, including, without limitation, City of Cambridge
ordinances numbered 1005, 1053, 1086 and any subsequently adopted ordinance for
employment and animal experimentation with respect to animal experiments and
hazardous waste and any such requirements pertaining to employment opportunity,
anti-discrimination and affirmative action. Tenant shall have the right to
contest any notice of violation for any of the foregoing by appropriate
proceedings diligently conducted in good faith.

 

Section 6.3 - Rules and Regulations.

 

The Tenant shall not obstruct in any manner any portion of the Property not
hereby leased; shall not permit the placing of any signs, curtains, blinds,
shades, awnings, aerials or flagpoles, or the like, visible from outside the
Premises; and shall comply with all reasonable rules and regulations of uniform
application to all occupants of the Building now or hereafter made by the
Landlord, of which the Tenant has been given notice, for the care and use of the
Property and the parking facilities relating thereto. The Landlord shall not be
liable to the Tenant for the failure of other occupants of the Building to
conform to any such rules and regulations, however Landlord shall uniformly
enforce the Rules and Regulations. Tenant, at Tenant’s expense, shall have the
right to install building standard signage with its corporate logo

 





18

--------------------------------------------------------------------------------

 



at the entrance to the Premises, subject to the prior approval of such sign by
Landlord, which approval shall not be unreasonably withheld or delayed (which
sign may be paid for with the Leasehold Improvements Allowance), and Landlord
shall, at Landlord’s expense, have Tenant’s name listed in the Building
directory located in the Building’s main lobby.

 

Section 6.4 - Safety Compliance.

 

The Tenant shall keep the Premises equipped with all safety appliances required
by law or ordinance or any other regulations of any public authority because of
any non-office use made by the Tenant and to procure all licenses and permits so
required because of such use and, if requested by the Landlord, do any work so
required because of such use, it being understood that the foregoing provisions
shall not be construed to broaden in any way the Tenant’s Permitted Uses. Tenant
shall conduct such periodic tests, evaluations or certifications of safety
appliances and laboratory equipment as are required or recommended in accordance
with generally accepted standards for good laboratory practice to ensure that
such safety appliances and equipment remain in good working order, and shall
provide to Landlord copies of such reports, evaluations and certifications as
they are periodically obtained by Tenant or upon ten (10) days advance notice
from Landlord (but only to the extent that Tenant has failed to previously
provide any such reports). Landlord represents and warrants that the Premises
are in compliance with applicable laws. Landlord shall cause the common areas of
the Building and the Property to comply with all applicable legal requirements,
including, without limitation the Americans with Disabilities Act.

 

Section 6.5 - Landlord’s Entry.

 

The Tenant shall permit the Landlord and its agents (which agents shall be
identified to Tenant and reasonably approved by Tenant for entry), after 48
hours prior notice and at times reasonably acceptable to Tenant, except in the
case of emergencies, to enter the Premises at all reasonable hours for the
purpose of inspecting or of making repairs to the same, monitoring Tenant’s
compliance with the requirements and restrictions set forth in this Lease, and
for the purpose of showing the Premises to prospective purchasers and mortgagees
at all reasonable times and to prospective tenants (during the last twelve (12)
months of the Term or after notice of termination by the Tenant has been
received by Landlord) provided that in connection with such entry, Tenant may
provide procedures reasonably designed (including, but not limited to, having
one of Tenant’s personnel accompany Landlord and its agents while they are in
the Premises) so as not to jeopardize Tenant’s trade secrets, proprietary
technology or critical business operations.

 

Section 6.6 - Floor Load.

 

The Tenant shall not place a load upon any floor in the Premises exceeding the
floor load per square foot of area which such floor was designed to carry and
which is allowed by law. Further, Tenant shall not move any safe, vault or other
heavy equipment in, about or out of the Premises except in such manner and at
such time as the Landlord shall in each instance authorize. The Tenant’s
machines and mechanical equipment shall be placed and maintained by the Tenant
at the Tenant’s expense in settings sufficient to absorb or prevent vibration or
noise that may be transmitted to the Building structure or to any other space in
the Building.

 





19

--------------------------------------------------------------------------------

 



Section 6.7 - Personal Property Tax.

 

The Tenant shall pay promptly when due all taxes which may be imposed upon
personal property (including, without limitation, fixtures and equipment) in the
Premises to whomever assessed. Tenant shall have the right to contest the
validity or amount of any such taxes by appropriate proceedings diligently
conducted in good faith.

 

Section 6.8 - Assignment and Subleases.

 

The Tenant shall not assign, mortgage, pledge, hypothecate or otherwise transfer
this Lease, or sublet (which term, without limitation, shall include granting of
concessions, licenses and the like) the whole or any part of the Premises
without, in each instance, having first received the consent of the Landlord
which consent shall not be unreasonably withheld, conditioned or delayed. Except
as specifically permitted herein, any assignment or sublease made without such
consent shall be void. The Landlord shall not be deemed to be unreasonable in
withholding its consent to any proposed assignment or subletting by the Tenant
based on any of the following factors:

 

(a)



The business of the proposed occupant is not consistent with the image and
character which the Landlord desires to promote for the Building.

 

(b)



The proposed assignment, mortgage or pledge would in any way materially diminish
Landlord’s rights with respect to the Premises.

 

(c)



The proposed occupant is not sufficiently creditworthy in the reasonable opinion
of Landlord based on a comparison of the creditworthiness of other
similarly-situated companies in the same industry as the proposed occupant.

 

Notwithstanding anything to the contrary contained in this Section, Tenant shall
have the right to assign or otherwise transfer this Lease or the Premises, or
part of the Premises, without obtaining the prior consent of Landlord, (a) to
its parent corporation, to a wholly owned subsidiary, to a corporation which is
wholly owned by the same corporation which wholly owns Tenant, to an entity
directly or indirectly controlling, controlled by or under common control with
Tenant, any entity owning or controlling fifty percent (50%) or more of the
outstanding voting interest of Tenant, or any entity of which Tenant owns or
controls fifty percent (50%) or more of the voting interests, provided that (i)
the transferee shall, prior to the effective date of the transfer, deliver to
Landlord instruments evidencing such transfer and its agreement to assume and be
bound by all the terms, conditions and covenants of this Lease to be performed
by Tenant, all in form reasonably acceptable to Landlord, and (ii) at the time
of such transfer there shall not be an uncured Event of Default under this
Lease; or (b) to the purchaser of all or substantially all of its assets, any
entity resulting from the merger or consolidation of Tenant, any successor
entity resulting from a bona fide reorganization or Tenant, or to any entity
into which the Tenant may be merged or consolidated (along with all or
substantially all of its assets) (the “Acquiring Company”), provided that (i)
the net assets of the Acquiring Company at the time of the transfer or merger
shall not be less than the greater of (i) the net assets of the Tenant as of the
date of this Lease, or (ii) the net assets of Tenant immediately prior to such
transfer, (ii) the Acquiring

 





20

--------------------------------------------------------------------------------

 



Company continues to operate the business conducted in the Premises consistent
with the Permitted Uses described in Exhibit A hereto, (iii) the Acquiring
Company shall assume in writing, in form reasonably acceptable to Landlord, all
of Tenant’s obligations under this Lease, (iv) Tenant shall provide to Landlord
such additional information regarding the Acquiring Company as Landlord shall
reasonably request, and (v) Tenant shall pay Landlord’s reasonable expenses
incurred in connection therewith (up to a maximum amount of $5,000.00). Unless
Landlord shall have objected to such assignment or transfer by Tenant within ten
(10) business days following Landlord’s receipt of the information or items
described in (b)(i) and (iii) above, Landlord shall be deemed to have waived its
right to object thereto. The transfers described in this paragraph are referred
to hereinafter as “Permitted Transfers.” Notwithstanding any other provision of
this Lease, any public offering of shares or other ownership interest in Tenant
or any private equity financing of Tenant by one or more investors who regularly
invest in private companies shall not be deemed an assignment and shall not be
subject to Landlord approval.

 

Whether or not the Landlord consents, or is required to consent, to any
assignment or subletting, the Tenant named herein (to the extent that the Tenant
continues to exist as a distinct entity separate and apart from the entity to
which the Lease is assigned) shall remain fully and primarily liable for the
obligations of the tenant hereunder, including, without limitation, the
obligation to pay Annual Fixed Rent and Additional Rent provided under this
Lease.

 

The Tenant shall give the Landlord notice of any proposed sublease or
assignment, whether or not the Landlord’s consent is required hereunder,
specifying the provisions of the proposed subletting or assignment, including
(i) the name and address of the proposed subtenant or assignee, (ii) a copy of
the proposed subtenant’s or assignee’s most recent annual financial statement,
(iii) all of the terms and provisions upon which the proposed subletting or
assignment is to be made. The Tenant shall reimburse the Landlord promptly for
reasonable legal and other expenses incurred by the Landlord in connection with
any request by the Tenant for consent to any assignment or subletting, in the
aggregate amount of up to $5,000.00. If this Lease is assigned, or if the
Premises or any part thereof is sublet or occupied by anyone other than the
Tenant, the Landlord may, at any time during the continuance of an Event of
Default hereunder without cure, collect rent and other charges from the
assignee, sublessee or occupant and apply the net amount collected to the rent
and other charges herein reserved, but no such assignment, subletting, occupancy
or collection shall be deemed a waiver of the prohibitions contained in this
Section 6.8 or the acceptance of the assignee, sublessee or occupant as a
tenant, or a release of the Tenant from the further performance by the Tenant of
covenants on the part of the Tenant herein contained. After deducting
reasonable and ordinary sublease transaction expenses and rent abatement, the
Tenant shall pay to the Landlord fifty percent (50%) of any amounts the Tenant
receives from any subtenant or assignee as rent, additional rent or other forms
of compensation or reimbursement other than those which are less than or equal
to the then due and payable proportionate monthly share of Annual Fixed Rent,
Additional Rent and all other monies due to Landlord pursuant to this Lease
(allocable in the case of a sublease to that portion of the Premises being
subleased). The consent by the Landlord to an assignment or subletting shall not
be construed to relieve the Tenant from obtaining the express consent in writing
of the Landlord to any further assignment or subletting.

 

Landlord may elect, within thirty (30) days of receipt of written notice from
Tenant of any proposed assignment of the Lease or sublease of all of the
Premises, prior to approving or





21

--------------------------------------------------------------------------------

 



disapproving any proposed assignment or sublease, to repossess the Premises.
Landlord may thereafter lease the Premises in such a manner as the Landlord may
in its sole discretion determine. In the event Landlord elects to repossess the
Premises as provided above, then all of the Tenant’s rights and obligations
hereunder with respect to the Premises shall cease and shall be of no further
force and effect. The provisions of this paragraph shall not apply to Permitted
Transfers.

 

ARTICLE VII

 

INDEMNITY AND INSURANCE

 

Section 7.1 Indemnity.

 

(a)To the maximum extent this agreement may be made effective according to law,
the Tenant shall defend the Landlord from and against all claims, proceedings,
causes of actions and suits brought by third parties (collectively, “Claims”)
and shall indemnify and hold harmless the Landlord from and against any
resultant costs and expenses (including but not limited to reasonable attorneys’
fees), losses or liabilities which the Landlord may be required to pay to third
parties to the extent the Claim arises from any breach by Tenant of any
obligation of Tenant under this Lease or from any act, omission or negligence of
the Tenant, or the Tenant’s contractors, licensees, invitees, agents, servants
or employees, or arising from any accident, injury or damage whatsoever caused
to any person or property, occurring after the date that possession of the
Premises is first delivered to the Tenant and until the end of the Term and
thereafter, so long as the Tenant is in occupancy of any part of the Premises,
in the Premises or arising from any accident, injury or damage occurring outside
the Premises but within the Building, on the Land, on the access roads and ways,
in the parking facilities provided pursuant to the Lease, within University Park
or any adjacent area maintained by Landlord or any individual or entity
affiliated with Landlord, where such accident, injury or damage results, from
the negligence or willful misconduct of the Tenant or the Tenant’s agents or
employees, licensees, invitees, servants or contractors. Notwithstanding the
foregoing, the Tenant’s obligations under this Section 7.l(a) shall not apply to
the extent such Claims arise or result from a matter for which the Landlord is
obligated to indemnify the Tenant as set forth in Section 7.l(b).

 

(b)To the maximum extent this agreement may be made effective according to law,
the Landlord shall defend the Tenant from and against all Claims and shall
indemnify and hold harmless the Tenant from and against any resultant costs and
expenses (including but not limited to reasonable attorneys’ fees), losses or
liabilities which the Tenant may be required to pay to third parties to the
extent due to loss of life, bodily or personal injury or property damage,
arising from or out of all acts, failures, omissions or negligence of Landlord,
its agents, employees or contractors which occur in or about the Premises or
arising from any accident, injury or damage occurring outside the Premises but
within the Building, on the Land, on the access roads and ways, in the parking
facilities provided pursuant to the Lease, within University Park or any
adjacent area maintained by Landlord or any individual or entity affiliated with
Landlord., Notwithstanding the foregoing, the Landlord’s obligations under this
Section 7.1 (b) shall not

 





22

--------------------------------------------------------------------------------

 



apply to the extent such Claims arise or result from a matter for which the
Tenant is obligated to indemnify Landlord as set forth in Section 7.l(a).

 

Section 7.2 - Liability Insurance.

 

The Tenant agrees to maintain in full force from the date upon which the Tenant
first enters the Premises for any reason, throughout the Term, and thereafter,
so long as the Tenant is in occupancy of any part of the Premises, a policy of
commercial general liability insurance under which the Landlord (and
any individuals or entities affiliated with the Landlord, any ground lessor and
any holder of a mortgage on the Property of whom the Tenant is notified by the
Landlord) and the Tenant are named as additional insureds, and under which the
insurer provides a contractual liability endorsement insuring against all cost,
expense and liability arising out of or based upon any and all claims,
accidents, injuries and damages described in Section 7.1, in the broadest form
of such coverage from time to time available. Tenant shall deliver to Landlord a
certificate of such insurance. The minimum limits of liability of such insurance
as of the Commencement Date shall be Five Million Dollars ($5,000,000.00) in the
aggregate for combined bodily injury (or death) and damage to property
($3,000,000.00 per occurrence), and from time to time during any Extension Term
such limits of liability shall be increased to reflect such higher limits as are
customarily required pursuant to new leases of space in the Boston-Cambridge
area with respect to similar properties.

 

Section 7.3 - Personal Property at Risk.

 

The Tenant agrees that all of the furnishings, fixtures, equipment, effects and
property of every kind, nature and description of the Tenant and of all persons
claiming by, through or under the Tenant which, during the continuance of this
Lease or any occupancy of the Premises by the Tenant or anyone claiming under
the Tenant which, during the continuance of this Lease or any occupancy of the
Premises by the Tenant or anyone claiming under the Tenant, may be on the
Premises or elsewhere in the Building or on the Lot or parking facilities
provided hereby, shall be at the sole risk and hazard of the Tenant, and if the
whole or any part thereof shall be destroyed or damaged by fire, water or
otherwise, or by the leakage or bursting of water pipes, steam pipes, or other
pipes, by theft or from any other cause, no part of said loss or damage is to be
charged to or be borne by the Landlord, except that the Landlord shall in no
event be exonerated from any liability to the Tenant or to any person, for any
injury, loss, damage or liability to the extent caused by Landlord’s, its
agents, employees, licensees, invitees, servants or contractors negligence or
willful misconduct.

 

Section 7.4 - Landlord’s Insurance.

 

The Landlord shall carry such casualty and liability insurance upon and with
respect to operations at the Building, as may from time to time be deemed
reasonably prudent by the Landlord or required by any mortgagee holding a
mortgage thereon or any ground lessor of the Land, and in any event, special
form or all  risk property insurance in an amount equal to the replacement value
of  the Building, exclusive of foundations, site preparation and
other nonrecurring construction costs.

 





23

--------------------------------------------------------------------------------

 



Section 7.5 - Waiver of Subrogation.

 

Any insurance carried by either party with respect to the
Building, Land, Premises, parking facilities or any property therein or
occurrences thereon shall, without further request by either party, if it can be
so written without additional premium, or with an additional premium which the
other party elects to pay, include a clause or endorsement denying to the
insurer rights of subrogation against the other party to the extent rights have
been waived by the insured prior to occurrence of injury or loss. Each party,
notwithstanding any provisions of this Lease to the contrary, hereby waives any
rights of recovery against the other for injury or loss, including, without
limitation, injury or loss caused by negligence of such other party, due to
hazards covered by insurance containing such clause or endorsement to the extent
of the indemnification received thereunder or the amount of insurance required
to be carried hereunder, whichever is greater.

 

ARTICLE VIII

 

CASUALTY AND EMINENT DOMAIN

 

Section 8.1 - Restoration Following Casualties.

 

If, during the Term, the Building or Premises shall be damaged by fire or
casualty, subject to the exceptions and limitations provided below, the Landlord
shall proceed promptly to exercise reasonable efforts to restore the Building or
Premises to substantially the condition thereof at the time of such damage, but
the Landlord shall not be responsible for delay in such restoration which may
result from any External Cause. The Landlord shall have no obligation to expend
in the reconstruction of the Building more than the actual amount of the
insurance proceeds made available to the Landlord by its insurer and not
retained by the Landlord’s mortgagee or ground lessor. Any restoration of the
Building or the Premises shall be altered to the extent necessary to comply with
then current laws and applicable codes.

 

Section 8.2 - Landlord’s Termination Election.

 

If the Landlord reasonably determines that the amount of insurance proceeds
available to the Landlord is insufficient to cover the cost of restoring the
Building or if in the reasonable opinion of the Landlord the Building has been
so damaged that it is appropriate for the Landlord to raze or substantially
alter the Building, then the Landlord may terminate this Lease by giving notice
to the Tenant within sixty (60) days after the date of the casualty, provided
that Landlord also terminates the leases of all other affected tenants in the
Building. Any such termination shall be effective on the date designated in such
notice from the Landlord, but in any event, not later than sixty (60) days after
such notice, and if no date is specified, effective upon the date of the
Casualty or Taking.

 

Section 8.3 - Tenant’s Termination Election.

 

Unless the Landlord has earlier advised the Tenant of the Landlord’s election to
terminate this Lease pursuant to Section 8.2, or to restore the Premises and
maintain this Lease in effect pursuant to Section 8.1, the Tenant shall have the
right after the expiration of ninety (90) days after any casualty which
materially impairs a material portion of the Premises to give a written





24

--------------------------------------------------------------------------------

 



notice to the Landlord requiring the Landlord within ten (10) days thereafter to
exercise or waive any right of the Landlord to terminate this Lease pursuant to
Section 8.2 as a result of such casualty and if the Landlord fails to give
timely notice to the Tenant waiving any right under Section 8.2 to terminate
this Lease based on such casualty, the Tenant shall be entitled, at any time
until the Landlord has given notice to the Tenant waiving such termination
right, to give notice to the Landlord terminating this Lease. Where the Landlord
is obligated to exercise reasonable efforts to restore the Premises, unless such
restoration is completed within nine (9) months from the date of the casualty or
taking, such period to be subject, however, to extension where the delay in
completion of such work is due to External Causes (but in no event beyond nine
(9) months from the date of the casualty or taking), the Tenant shall have the
right to terminate this Lease at any time after the expiration of such
nine-month (as extended) period, such termination to take effect as of the date
of the Casualty or Taking.

 

Section 8.4 - Casualty at Expiration of Lease.

 

If the Premises shall be damaged by fire or casualty in such a manner that the
Premises cannot, in the ordinary course, reasonably be expected to be repaired
within one hundred and twenty (120) days from the commencement of repair work
and such damage occurs within the last eighteen (18) months of the Term (as the
same may have been extended prior to such fire or casualty), either party shall
have the right, by giving notice to the other not later than sixty (60) days
after such damage, to terminate this Lease, whereupon this Lease shall terminate
as of the date of such Casualty.

 

Section 8.5 - Eminent Domain.

 

Except as hereinafter provided, if the Premises, or such portion thereof as to
render the balance (if reconstructed to the maximum extent practicable in the
circumstances) unsuitable for the Tenant’s purposes, shall be taken by
condemnation or right of eminent domain, the Landlord or the Tenant shall have
the right to terminate this Lease by notice to the other of its desire to do so,
provided that such notice is given not later than thirty (30) days after the
effective date of such taking. If so much of the Building shall be so taken that
the Landlord determines that it would be appropriate to raze or substantially
alter the Building, the Landlord shall have the right to terminate this Lease by
giving notice to the Tenant of the Landlord’s desire to do so not later than
thirty (30) days after the effective date of such taking.

 

Should any part of the Premises be so taken or condemned during the Term, and
should this Lease be not terminated in accordance with the foregoing provisions,
the Landlord agrees to use reasonable efforts to put what may remain of the
Premises into proper condition for use and occupation as nearly like the
condition of the Premises prior to such taking as shall be practicable, subject,
however, to applicable laws and codes then in existence and to the availability
of sufficient proceeds from the eminent domain taking not retained by any
mortgagee or ground lessor.





25

--------------------------------------------------------------------------------

 



Section 8.6 - Rent After Casualty or Taking.

 

If the Premises shall be damaged by Casualty or subject to a Taking, except as
provided below, the Annual Fixed Rent and Additional Rent shall be justly and
equitably abated and reduced according to the nature and extent of the loss of
use thereof suffered by the Tenant, from and after the date of the Casualty or
Taking until the Premises shall be restored to substantially the same condition
as immediately prior to such Casualty or Taking. In the event of a taking which
permanently reduces the area of the Premises, a just proportion of the Annual
Fixed Rent shall be abated for the remainder of the Term.

 

Section 8.7 - Taking Award.

 

Except as otherwise provided in Section 8.7, the Landlord shall have and hereby
reserves and accepts, and the Tenant hereby grants and assigns to the Landlord,
all rights to recover for damages to the Building and the Land, and the
leasehold interest hereby created, and to compensation accrued or hereafter to
accrue by reason of such taking, damage or destruction, as aforesaid, and by way
of confirming the foregoing, the Tenant hereby grants and assigns to the
Landlord, all rights to such damages or compensation. Nothing contained herein
shall be construed to prevent the Tenant from prosecuting in any condemnation
proceedings a claim for relocation expenses, provided that such action shall not
affect the amount of compensation otherwise recoverable by the Landlord from the
taking authority pursuant to the preceding sentence.

 

ARTICLE IX

 

DEFAULT

 

Section 9.1 - Tenant’s Default.

 

Each of the following shall constitute an Event of Default:

 

(a)



Failure on the part of the Tenant to pay the Annual Fixed Rent, Additional Rent
or other charges for which provision is made herein on or before the date on
which the same become due and payable, if such condition continues for five (5)
business days after written notice that the same are due; provided, however if
Tenant shall fail to pay any of the foregoing (after receipt by Tenant of
written notice from Landlord) when due two (2) times in any period of twelve
(12) consecutive months, then Landlord shall not be required to give notice to
Tenant of any future failure to pay during the remainder of the Term and any
extension thereof, and such failure shall thereafter constitute an Event of
Default if not cured within five (5) business days after the same are due.

 

(b)



Failure on the part of the Tenant to perform or observe any other term or
condition contained in this Lease if the Tenant shall not cure such failure
within thirty (30) days after written notice from the Landlord to the Tenant
thereof, provided that in the case of breaches of obligations under this Lease
which are

 





26

--------------------------------------------------------------------------------

 



susceptible to cure but cannot be cured within thirty (30) days through the
exercise of due diligence, so long as the Tenant commences such cure within
thirty (30) days, such breach remains susceptible to cure, and the Tenant
diligently pursues such cure, such breach shall not be deemed to create an Event
of Default.

 

(c)



The taking of the estate hereby created on execution or by other process of law;
or a judicial declaration that the Tenant is bankrupt or insolvent according to
law; or any assignment of the property of the Tenant for the benefit of
creditors; or the appointment of a receiver, guardian, conservator, trustee in
bankruptcy or other similar officer to take charge of all or any substantial
part of the Tenant’s property by a court of competent jurisdiction; or the
filing of an involuntary petition against the Tenant under any provisions of the
bankruptcy act now or hereafter enacted if the same is not dismissed within
ninety (90) days; the filing by the Tenant of any voluntary petition for relief
under provisions of any bankruptcy law now or hereafter enacted.

 

If an Event of Default shall occur and be continuing without cure, then, in any
such case, whether or not the Term shall have begun, the Landlord lawfully may,
immediately or at any time thereafter, give written notice to the Tenant
specifying the Event of Default and this Lease shall come to an end on the date
specified therein as fully and completely as if such date were the date herein
originally fixed for the expiration of the Lease Term, and the Tenant will then
quit and surrender the Premises to the Landlord, but the Tenant shall remain
liable as hereinafter provided.

 

Section 9.2 - Damages.

 

In the event that this Lease is terminated, the Tenant covenants to pay to the
Landlord forthwith on the Landlord’s demand, as compensation, an amount (the
Lump Sum Payment) equal to the excess, if any, of the discounted present value
of the total Annual Fixed Rent reserved for the remainder of the Term over the
then discounted present fair rental value of the Premises for the remainder of
the Term. In calculating the Annual Fixed Rent reserved, there shall be
included, in addition to the Annual Fixed Rent and all Additional Rent, the
value of all other considerations agreed to be paid or performed by the Tenant
over the remainder of the Term. In calculating the amounts to be paid by the
Tenant under the foregoing covenant, the Tenant shall be credited with the net
proceeds of any rent obtained by reletting the Premises, after deducting all the
Landlord’s expenses in connection with such reletting, including, without
limitation, all repossession costs, brokerage commissions, fees for legal
services and expenses of preparing the Premises for such reletting and Landlord
shall use commercially reasonable efforts to relet the Premises. The Landlord
shall use commercially reasonable efforts to relet the Premises, or any part or
parts thereof, for a term or terms which may, at the Landlord’s option, exceed
or be equal to or less than the period which would otherwise have constituted
the balance of the Term, and may grant such concessions and free rent as the
Landlord in its reasonable commercial judgment considers advisable or necessary
to relet the same and shall make such alterations, repairs and improvements in
the Premises as the Landlord in its reasonable commercial judgment considers
advisable or necessary to relet the same. No action of the Landlord in
accordance with foregoing or failure to relet or to collect rent under reletting
shall





27

--------------------------------------------------------------------------------

 



operate to release or reduce the Tenant’s liability except as provided
herein. The Landlord shall be entitled to seek to rent other properties of the
Landlord prior to reletting the Premises.

 

Section 9.3 - Cumulative Rights.

 

The specific remedies to which the Landlord may resort under the terms of this
Lease are cumulative and are not intended to be exclusive of any other remedies
or means of redress to which it may be lawfully entitled in case of any breach
by the Tenant of any provisions of this Lease. In addition to the other remedies
provided in this Lease, the Landlord shall be entitled to the restraint by
injunction of the violation or attempted or threatened violation of any of the
covenants, conditions or provisions of this Lease or to a decree compelling
specific performance of any such covenants, conditions or provisions. Nothing
contained in this Lease shall limit or prejudice the right of the Landlord to
prove for and obtain in proceedings for bankruptcy, insolvency or like
proceedings by reason of the termination of this Lease, an amount equal to the
maximum allowed by any statute or rule of law in effect at the time when, and
governing the proceedings in which, the damages are to be proved, whether or not
the amount be greater, equal to, or less than the amount of the loss or damages
referred to above.

 

Section 9.4 - Landlord’s Self-help.

 

If the Tenant shall at any time default in the performance of any obligation
under this Lease, the Landlord shall have the right, but not the obligation,
after any applicable cure period and upon reasonable, but in no event more than
ten (10) days’, notice to the Tenant (except in case of emergency in which case
no notice need be given), to perform such obligation. The Landlord may exercise
its rights under this Section without waiving any other of its rights or
releasing the Tenant from any of its obligations under this Lease.

 

Section 9.5 - Enforcement Expenses; Litigation.

 

In the event that either party prevails in litigation commenced to enforce any
right or obligation hereunder, such party shall be entitled to recover from the
other party all reasonable costs and expenses incurred by such party in
connection with the litigation.

 

If either party hereto be made or becomes a party to any litigation commenced by
or against the other party by or against a third party, or incurs costs or
expenses related to such litigation, involving any part of the Property and the
enforcement of any of the rights, obligations or remedies of such party, then
the party becoming involved in any such litigation because of a claim against
such other party hereto shall receive from such other party hereto all costs and
reasonable attorneys’ fees incurred by such party in such litigation.

 

Section 9.6 - Interest on Overdue Payments.

 

Any Annual Fixed Rent and Additional Rent not paid within any applicable grace
period shall bear interest from the date due to the Landlord until paid at the
variable rate (the “Default Interest Rate”) equal to the higher of (i) the rate
at which interest accrues on amounts not paid when due under the terms of the
Landlord’s financing for the Building, as from time to time in effect, and (ii)
one and one half percent (1.5%) per month.

 





28

--------------------------------------------------------------------------------

 



Section 9.7 - Landlord’s Right to Notice and Cure.

 

The Landlord shall in no event be in default in the performance of any of the
Landlord’s obligations hereunder unless and until the Landlord shall have failed
to perform such obligations within thirty (30) days after notice by the Tenant
to the Landlord expressly specifying wherein the Landlord has failed to perform
any such obligation, provided that in the case of breaches of obligations under
this Lease which are susceptible to cure but cannot be cured within thirty (30)
days through the exercise of due diligence, so long as the Landlord commences
such cure within thirty (30) days, such breach remains susceptible to cure, and
the Landlord diligently pursues such cure, such breach shall not be deemed an
event of default under this Agreement. In the event of a breach or default of
this Agreement by the Landlord, Tenant shall be afforded any and all rights and
remedies afforded at law or in equity.

 

ARTICLE X

 

MORTGAGEES’ AND GROUND LESSORS’ RIGHTS

 

Section 10.1 - Subordination.

 

This Lease shall, at the election of the holder of any mortgage or ground lease
on the Property, be subject and subordinate to any and all mortgages or ground
leases on the Property, so that the lien of any such mortgage or ground lease
shall be superior to all rights hereby or hereafter vested in the Tenant.
Notwithstanding the foregoing, Tenant’s rights under this Lease and use and
enjoyment of the Premises shall not be disturbed by any such mortgagee or ground
lessor so long as there is no uncured Event of Default, and, as a condition to
any obligation to subordinate this Lease, Tenant shall be entitled to receive a
subordination, attornment and non-disturbance agreement in form and substance
mutually agreed to by the parties.

 

Section 10.2 - Prepayment of Rent not to Bind Mortgagee.

 

No Annual Fixed Rent, Additional Rent, or any other charge payable to the
Landlord shall be paid more than thirty (30) days prior to the due date thereof
under the terms of this Lease and payments made in violation of this provision
shall (except to the extent that such payments are actually received by a
mortgagee or ground lessor) be a nullity as against such mortgagee or ground
lessor and the Tenant shall be liable for the amount of such payments to such
mortgagee or ground lessor.

 

Section 10.3 - Tenant’s Duty to Notify Mortgagee; Mortgagee’s Ability to Cure.

 

No act or failure to act on the part of the Landlord which would entitle the
Tenant under the terms of this Lease, or by law, to be relieved of the Tenant’s
obligations to pay Annual Fixed Rent or Additional Rent hereunder or to
terminate this Lease, shall result in a release or termination of such
obligations of the Tenant or a termination of this Lease unless (i) the Tenant
shall have first given written notice of the Landlord’s act or failure to act to
the Landlord’s mortgagees or ground lessors of record, if any, of whose identity
and address the Tenant shall have been given notice, specifying the act or
failure to act on the part of the Landlord which would give basis to the
Tenant’s rights; and (ii) such mortgagees or ground lessors, after receipt of
such notice, have failed or refused to correct or cure the condition complained
of within a

 





29

--------------------------------------------------------------------------------

 



reasonable time thereafter, which shall include a reasonable time for such
mortgagee or ground lessors, but in no event more than thirty (30) days after
receipt of such notice, to obtain possession of the Property if possession is
necessary for the mortgagee or ground lessor to correct or cure the condition
and if the mortgagee or ground lessor notifies the Tenant of its intention to
take possession of the Property and correct or cure such condition.

 

Section 10.4 - Estoppel Certificates.

 

The Tenant shall from time to time, upon not less than fifteen (15) days’ prior
written request by the Landlord, execute, acknowledge and deliver to the
Landlord a statement in writing certifying to the Landlord or an independent
third party, with a true and correct copy of this Lease attached thereto, to the
extent such statements continue to be true and accurate, (i) that this Lease is
unmodified and in full force and effect (or, if there have been any
modifications, that the same is in full force and effect as modified and stating
the modifications); (ii) that the Tenant has no knowledge of any defenses,
offsets or counterclaims against its obligations to pay the Annual Fixed Rent
and Additional Rent and to perform its other covenants under this Lease (or if
there are any defenses, offsets, or counterclaims, setting them forth in
reasonable detail); (iii) that there are no known uncured defaults of the
Landlord or the Tenant under this Lease (or if there are known defaults, setting
them forth in reasonable detail); (iv) the dates to which the Annual Fixed Rent,
Additional Rent and other charges have been paid; (v) that the Tenant has
accepted, is satisfied with, and is in full possession of the Premises,
including all improvements, additions and alterations thereto required to be
made by Landlord under the Lease; (vi) that the Landlord has satisfactorily
complied with all of the requirements and conditions precedent to the
commencement of the Term of the Lease as specified in the Lease; (vii) that the
Tenant has been in occupancy since the Commencement Date and paying rent since
the specified dates; (viii) that no monetary or other considerations, including,
but not limited to, rental concessions for Landlord, special tenant improvements
or Landlord’s assumption of prior lease obligations of Tenant have been granted
to Tenant by Landlord for entering into Lease, except as specified; (ix) that
Tenant has no notice of a prior assignment, hypothecation, or pledge of rents or
of the Lease; (x) that the Lease represents the entire agreement between
Landlord and Tenant; and (xi) such other statements of fact with respect to the
Tenant and this Lease as the Landlord may reasonably request. On the
Commencement Date, the Tenant shall, at the request of the Landlord, promptly
execute, acknowledge and deliver to the Landlord a statement in writing that the
Commencement Date has occurred, that the Annual Fixed Rent has begun to accrue
and that the Tenant has taken occupancy of the Premises. Any statement delivered
pursuant to this Section may be relied upon by any prospective purchaser,
mortgagee or ground lessor of the Premises and shall be binding on the Tenant.

 

Landlord shall from time to time, upon not less than fifteen (15) days’ prior
written request by the Tenant, execute, acknowledge and deliver to the Tenant a
statement in writing certifying to the Tenant or an independent third party,
with a true and correct copy of this Lease attached thereto, to the extent such
statements continue to be true and accurate (i) that this Lease is unmodified
and in full force and effect (or, if there have been any modifications, that the
same is in full force and effect as modified and stating the modifications);
(ii) that the Landlord has no knowledge of any defenses, offsets or
counterclaims against its obligations to perform its covenants under this Lease
(or if there are any defenses, offsets, or counterclaims, setting them forth in
reasonable detail); (iii) that there are no known uncured defaults of the Tenant
or the

 





30

--------------------------------------------------------------------------------

 



Landlord under this Lease (or if there are known defaults, setting them forth in
reasonable detail); (iv) the dates to which the Annual Fixed Rent, Additional
Rent and other charges have been paid, and (v) that the Tenant is in full
possession of the Premises, including all improvements, additions and
alterations thereto required to be made by Landlord under the Lease; (vi) that
the Tenant has satisfactorily complied with all of the requirements and
conditions precedent to the commencement of the Term of the Lease as specified
in the Lease; (vii) that the Tenant has been in occupancy since the Commencement
Date and paying rent since the specified dates; (viii) that no monetary or other
considerations, including, but not limited to, rental concessions for Landlord,
special tenant improvements or Landlord’s assumption of prior lease obligations
of Tenant have been granted to Tenant by Landlord for entering into the Lease,
except as specified; (ix) such other statements of fact with respect to the
Tenant and this Lease as the Tenant may reasonably request. Any statement
delivered pursuant to this Section may be relied upon by any prospective lender
of Tenant, any prospective assignee or subtenant of Tenant or any prospective
purchaser of Tenant or Tenant’s assets, and shall be binding on the Landlord.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1 - Notice of Lease.

 

The Tenant agrees not to record this Lease, but upon request of either party,
both parties shall execute and deliver a memorandum of this Lease in form
appropriate for recording or registration, an instrument acknowledging the
Commencement Date of the Term, and if this Lease is terminated before the Term
expires, an instrument in such form acknowledging the date of termination.

 

Section 11.2 - Notices.

 

Whenever any notice, approval, consent, request, election, offer or acceptance
is given or made pursuant to this Lease, it shall be in writing. Communications
and payments shall be addressed, if to the Landlord, at the Landlord’s Address
for Notices as set forth in Exhibit A or at such other address as may have been
specified by prior notice to the Tenant; and if to the Tenant, at the Tenant’s
Address for Notices as set forth on Exhibit A or at such other place as may have
been specified by prior notice to the Landlord. Any communication so addressed
shall be deemed duly given on the earlier of (i) the date received or (ii) on
the third business day following the day of mailing if mailed by registered or
certified mail, return receipt requested. If the Landlord by notice to the
Tenant at any time designates some other person to receive payments or notices,
all payments or notices thereafter by the Tenant shall be paid or given to the
agent designated until notice to the contrary is received by the Tenant from the
Landlord.

 

Section 11.3 - Authority.

 

Landlord represents and warrants that the individual executing this Lease on
behalf of Landlord is duly authorized to execute and deliver this Lease on
behalf of said entity, that said entity is duly authorized to enter into this
Lease, and that this Lease is enforceable against said entity in accordance with
its terms.

 





31

--------------------------------------------------------------------------------

 



Tenant represents and warrants that the individual executing this Lease on
behalf of Tenant is duly authorized to execute and deliver this Lease on behalf
of said entity, that said entity is duly authorized to enter into this Lease,
and that this Lease is enforceable against said entity in accordance with its
terms.

 

Section 11.4 - Successors and Limitation on Liability on the Landlord.

 

The obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the original Landlord named herein and
each successor Landlord shall be liable only for obligations accruing during the
period of its ownership. The obligations of the Landlord shall be binding upon
the assets of the Landlord consisting of an equity ownership of the Property
(and including any proceeds realized from the sale of such Property) but not
upon other assets of the Landlord and neither the Tenant, nor anyone claiming
by, under or through the Tenant, shall be entitled to obtain any judgment
creating personal liability on the part of the Landlord or enforcing any
obligations of the Landlord against any assets of the Landlord other than an
equity ownership of the Property.

 

Section 11.5 - Waivers by the Landlord.

 

The failure of the Landlord or the Tenant to seek redress for violation of, or
to insist upon strict performance of, any covenant or condition of this Lease,
shall not be deemed a waiver of such violation nor prevent a subsequent act,
which would have originally constituted a violation, from having all the force
and effect of an original violation. The receipt by the Landlord of Annual Fixed
Rent or Additional Rent with knowledge of the breach of any covenant of this
Lease shall not be deemed a waiver of such breach. In the event of a breach or
default of this Agreement by Landlord, any decision not to terminate this Lease
shall not be deemed a waiver of such breach by Tenant. No provision of this
Lease shall be deemed to have been waived by the Landlord or the Tenant, as the
case may be, unless such waiver is in writing signed by the Landlord or the
Tenant, as the case may be. No consent or waiver, express or implied, by the
Landlord or Tenant to or of any breach of any agreement or duty shall be
construed as a waiver or consent to or of any other breach of the same or any
other agreement or duty.

 

Section 11.6 - Acceptance of Partial Payments of Rent.

 

No acceptance by the Landlord of a lesser sum than the Annual Fixed Rent and
Additional Rent then due shall be deemed to be other than a partial installment
of such rent due, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and the Landlord may accept such check or payment without
prejudice to the Landlord’s right to recover the balance of such installment or
pursue any other remedy in this Lease provided. The delivery of keys to any
employee of the Landlord or to the Landlord’s agent or any employee thereof
shall not operate as a termination of this Lease or a surrender of the Premises.

 

Section 11.7 - Interpretation and Partial Invalidity.

 

If any term of this Lease, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such

 





32

--------------------------------------------------------------------------------

 



term to persons or circumstances other than those as to which it is invalid or
unenforceable, shall not be affected thereby, and each term of this Lease shall
be valid and enforceable to the fullest extent permitted by law. The titles of
the Articles are for convenience only and not to be considered in construing
this Lease. This Lease contains all of the agreements of the parties with
respect to the subject matter thereof and supersedes all prior dealings between
them with respect to such subject matter.

 

Section 11.8 - Quiet Enjoyment.

 

So long as no Event of Default remains uncured, the Tenant shall peaceably and
quietly have, hold and enjoy the Premises free of any claims by, through or
under the Landlord.

 

Section 11.9 - Brokerage.

 

Each party represents and warrants to the other that it has had no dealings with
any broker or agent in connection with this Lease other than Colliers
International New England LLC and Transwestem RBJ (“Acknowledged Brokers”) and
shall indemnify and hold harmless the other from claims for any brokerage
commission to a broker other than the Acknowledged Brokers arising out of the
other party’s actions.

 

Section 11.10 - Surrender of Premises and Holding Over.

 

The Tenant shall surrender possession of the Premises on the last day of the
Term and the Tenant waives the right to any notice of termination or notice to
quit. The Tenant covenants that upon the expiration or sooner termination of
this Lease, it shall, without notice, deliver up and surrender possession of the
Premises in the same condition in which the Tenant has agreed to keep the same
during the continuance of this Lease and in accordance with the terms hereof,
normal wear and tear and damage by fire or other casualty excepted, first
removing therefrom all goods and effects of the Tenant and any leasehold
improvements Landlord specified for removal pursuant to Section 4.2, and
repairing all damage caused by such removal. Upon the expiration of this Lease
or if the Premises should be abandoned by the Tenant, or this Lease should
terminate for any cause, and at the time of such expiration, abandonment or
termination, the Tenant or Tenant’s agents, subtenants or any other person
should leave any property of any kind or character on or in the Premises, the
fact of such leaving of property on or in the Premises shall be conclusive
evidence of intent by the Tenant, and individuals and entities deriving their
rights through the Tenant, to abandon such property so left in or upon the
Premises, and such leaving shall constitute abandonment of the property.
Landlord shall have the right and authority without notice to the Tenant or
anyone else, to remove and destroy, or to sell or authorize disposal of such
property, or any part thereof, without being in any way liable to the Tenant
therefor and the proceeds thereof shall belong to the Landlord as compensation
for the removal and disposition of such property.

 

If the Tenant fails to surrender possession of the Premises upon the expiration
or sooner termination of this Lease, the Tenant shall pay to Landlord, as rent
for any period after the expiration or sooner termination of this Lease an
amount equal to one hundred fifty percent (150%) of the Annual Fixed Rent and
the Additional Rent required to be paid under this Lease as applied to any
period in which the Tenant shall remain in possession. Acceptance by the

 





33

--------------------------------------------------------------------------------

 



Landlord of such payments shall not constitute a consent to a holdover hereunder
or result in a renewal or extension of the Tenant’s rights of occupancy. Such
payments shall be in addition to and shall not affect or limit the Landlord’s
right of re-entry, Landlord’s right to collect such damages as may be available
at law, or any other rights of the Landlord under this Lease or as provided by
law.

 

Section 11.11 - Ground Lease.

 

This Lease is in all respects subject to the ground lease (the “Ground Lease”)
between the Landlord as lessee and Massachusetts Institute of Technology (“MIT”)
as lessor dated as of April 20, 1986. If any provision of the Ground Lease shall
be inconsistent with the provisions of this Lease, the provisions of the Ground
Lease shall be deemed to limit the provisions hereof, except as are expressly
otherwise provided in a written agreement signed by MIT, the Landlord and the
Tenant.

 

Section 11.12 - Security Deposit.

 

(a)Letter of Credit.

 

Within thirty (30) days of the execution and delivery of this Lease, Tenant has
delivered to Landlord as security for the performance of the obligations of
Tenant hereunder a cash deposit or a letter of credit in the amount specified in
Exhibit A in accordance with this Section (as renewed, replaced, increased
and/or reduced pursuant to this Section, the “Letter of Credit”). The Letter of
Credit shall be in the form attached as Exhibit G to this Lease or such other
form as Landlord may reasonably approve. If there is more than one Letter of
Credit so delivered by Tenant, such Letters of Credit shall be collectively
hereinafter referred to as the “Letter of Credit”. The Letter of Credit (i)
shall be irrevocable and shall be issued by a commercial bank reasonably
acceptable to Landlord, (ii) shall require only the presentation to the issuer
of a certificate of the holder of the Letter of Credit stating either (a) that a
default has occurred under this Lease after the expiration of any applicable
notice and cure period (or stating that transmittal of a default notice is
barred by applicable bankruptcy or other law if such is the case) or (b) stating
that Tenant has not delivered to Landlord a new Letter of Credit having a
commencement date immediately following the expiration of the existing Letter of
Credit in accordance with the requirements of the Lease, (iii) shall be payable
to Landlord and its successors in interest as the Landlord and shall be freely
transferable without cost to any such successor or any lender holding a
collateral assignment of Landlord’s interest in the Lease, (iv) shall be for an
initial term of not less than one year and contain a provision that such term
shall be automatically renewed for successive one-year periods unless the issuer
shall, at least thirty (30) days prior to the scheduled expiration date, give
Landlord written notice of such nonrenewal, and (v) shall otherwise be in form
and substance reasonably acceptable to Landlord. Notwithstanding the foregoing,
the term of the Letter of Credit for the final period of the Term shall be for a
term ending not earlier then the date sixty (60) days after the last day of the
Term.

 

If Tenant shall be in default under the Lease, after the expiration of any
applicable notice or cure period (or if transmittal of a default or other notice
is stayed or barred by applicable bankruptcy or other law), Landlord shall be
entitled to draw upon the Letter of Credit to the extent reasonably necessary to
cure such default.  If, not less than thirty (30) days before the

 





34

--------------------------------------------------------------------------------

 



scheduled expiration of the Letter of Credit, Tenant has not delivered to
Landlord a new Letter of Credit having a commencement date immediately following
the expiration of the existing Letter of Credit in accordance with this Section,
Landlord shall also have the right to draw upon the full amount of the Letter of
Credit without giving any further notice to Tenant. Landlord may, but shall not
be obligated to, apply the amount so drawn to the extent necessary to cure
Tenant’s default under the Lease. Any funds drawn by Landlord on the Letter of
Credit and not applied against amounts due hereunder shall be held by Landlord
as a cash security deposit, provided that Landlord shall have no fiduciary duty
with regard to such amounts, shall have the right to commingle such amounts with
other funds of Landlord, and shall pay no interest on such amounts. After any
application of the Letter of Credit by Landlord in accordance with this
paragraph, Tenant shall reinstate the Letter of Credit to the amount then
required to be maintained hereunder, within thirty (30) days of demand. Within
sixty (60) days after the expiration or earlier termination of the Term the
Letter of Credit and any cash security deposit then being held by Landlord, to
the extent not applied, shall be returned to the Tenant provided that no Event
of Default is then continuing.

 

(b)Pledge.

 

The Landlord may pledge its right and interest in and to the cash deposit or
Letter of Credit to any mortgagee or ground lessor and, in order to perfect such
pledge, have such cash deposit or Letter of Credit held in escrow by such
mortgagee or ground lessee or grant such mortgagee or ground lessee a security
interest therein. In connection with any such pledge or grant of security
interest by the Landlord to a mortgagee or ground lessee (“Pledgee”), Tenant
covenants and agrees to cooperate as reasonably requested by the Landlord, in
order to permit the Landlord to implement the same on terms and conditions
reasonably required by such Pledgee.

 

(c)Transfer of Security Deposit.

 

In the event of a sale or other transfer of the Building or transfer of this
Lease, Landlord shall transfer the cash deposit or Letter of Credit to the
transferee, and Landlord shall thereupon be released by Tenant from all
liability for the return of such security. The provisions hereof shall apply to
every transfer or assignment made of the security to such a transferee. Tenant
further covenants that it will not assign or encumber or attempt to assign or
encumber the Letter of Credit or the proceeds thereof, and that neither Landlord
nor its successors or assigns shall be bound by any assignment, encumbrance,
attempted assignment or attempted encumbrance.

 

Section 11.13 - Financial Reporting.

 

Tenant shall from time to time (but at least annually) on the anniversary of the
Lease provide Landlord with financial statements of Tenant, together with
related statements of Tenant’s operations for Tenant’s most recent fiscal year
then ended, certified by an independent certified public accounting firm.
Landlord agrees to keep any information provided by Tenant pursuant to this
Section 11.13 in strict confidence and only share with individuals within
Landlord’s organization who have a strict need to know such information.

 





35

--------------------------------------------------------------------------------

 



Section 11.14 - Cambridge Employment Plan.

 

The Tenant agrees to sign an agreement with the Employment and Training Agency
designated by the City Manager of the City of Cambridge as provided in
subsections (a)-(g) of Section 24-4 of Ordinance Number 1005 of the City of
Cambridge, adopted April 23, 1984.

 

Section 11.15 - Parking and Transportation Demand Management.

 

Tenant covenants and agrees to work cooperatively with Landlord to develop a
parking and transportation demand management (“PTDM”) program that comprises
part of a comprehensive PTDM for University Park, provided that such cooperation
shall be at no expense to Tenant. In connection therewith, the use of single
occupant vehicle commuting will be discouraged and the use of alternative modes
of transportation and/or alternative work hours will be promoted. Without
limitation of the foregoing, Tenant agrees that its PTDM program (and Tenant
will require in any sublease or occupancy agreement permitting occupancy in the
Premises that such occupant’s PTDM program) will include offering a subsidized
MBTA transit pass, either constituting a full subsidy or a subsidy in an amount
equal to the maximum deductible amount therefore allowed under the federal tax
code, to any employee working in the Premises requesting one. Tenant agrees to
comply with the traffic mitigation measures required by the City of Cambridge,
and Tenant shall otherwise comply with all legal requirements of the City of
Cambridge pertaining thereto.

 

Section 11.16 - Solvent Storage.

 

Landlord shall manage the allocation of solvent storage quantities for tenants
in the Building. Tenant shall have the right to store liquid solvents in the
amounts and in the designated locations within the Premises, as described in
Exhibit H under the heading “Structure - Chemical Storage Areas”. All solvent
storage by Tenant shall be subject to Tenant receiving the necessary
governmental approvals.

 





36

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Lease has been executed and delivered as of the date
first above written as a sealed instrument.

 

 

 

 

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

 

UP 64 SIDNEY STREET, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

By:

FC HCN University Park, LLC,

 

 

 

a Delaware limited liability company

 

 

 

Its Sole Member

 

 

 

 

 

 

By:

Forest City University Park, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

Its Managing Member

 

 

 

 

 

 

 

By:

/s/ Michael Farley

 

 

 

 

Name:

Michael Farley

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

VOYAGER THERAPEUTICS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Steven M. Paul

 

 

Name:

Steven M. Paul

 

 

Title:

President and CEO

 

 



37

--------------------------------------------------------------------------------

 



EXHIBIT A

Basic Lease Terms

 

 

 

 

Premises:

The Premises shall be comprised of 26,148 rentable square feet ("Rentable Floor
Area of the Premises") located on the fifth (5th) floor of the Building. See
Exhibit B.

 

 

Commencement Date:

The date of full execution of this Lease.

 

 

Landlord Delivery Date:

The date Landlord delivers the Premises to Tenant with Landlord's Work
Substantially Complete. The target date for the Landlord Delivery Date is
September 1, 2016 and the Rent Commencement Date shall be delayed on a day for
day basis for every day that elapses between the actual Landlord Delivery Date
and September 1, 2016. In the event that the Landlord Delivery Date has not
occurred on or before March 1, 2017, Tenant shall have the right, upon thirty
(30) days prior written notice to Landlord (the "Termination Notice"), to
terminate the Lease; provided, however, that the Termination Notice shall be
deemed ineffective if Landlord is able to deliver the Premises to Tenant prior
to the expiration of the thirty (30) day period.

 

 

Rent Commencement Date:

The earlier of (i) occupancy of the Premises for the operation of Tenant's
business, or (ii) the date that is one hundred twenty (120) days after the
Landlord Delivery Date, subject to the terms of Section 2.5.

 

 

Term:

Eight (8) years commencing on the Rent Commencement Date.

 

 

Annual Fixed Rent:

 

 

Lease Year 1: $72.00 per rentable square foot, NNN
Lease Year 2: $74.16 per rentable square foot, NNN
Lease Year 3: $76.38 per rentable square foot, NNN
Lease Year 4: $78.68 per rentable square foot, NNN
Lease Year 5: $81.04 per rentable square foot, NNN
Lease Year 6: $83.47 per rentable square foot, NNN
Lease Year 7: $85.97 per rentable square foot, NNN
Lease Year 8: $88.55 per rentable square foot, NNN

 

 

 

 

Security Deposit:

$470,664.00

 





 

--------------------------------------------------------------------------------

 



 

 

Landlord's Address for Notices:

UP 64 Sidney Street, LLC

 

c/o Forest City Commercial Group, Inc.

 

38 Sidney Street

 

Cambridge, Massachusetts 02139

 

Attention: President

 

 

 

With a copy to:

 

 

 

Forest City Commercial Group, Inc.

 

1360 Terminal Tower

 

50 Public Square

 

Cleveland, Ohio 44113

 

Attention: General Counsel

 

 

 

and

 

 

 

Forest City Commercial Management, Inc.

 

38 Sidney Street

 

Cambridge, Massachusetts 02139-4234

 

Attention: Michael Farley

 

 

Parking Privileges:

During the Tenn, Tenant shall be entitled to use and shall pay for parking
passes in accordance with Section 2.4 of the Lease. Upon the Rent
Commencement Date, Tenant shall be obligated to lease thirty-nine (39) parking
passes for the term of the Lease. Tenant may lease additional parking passes as
available pursuant to the terms of Section 2.4 of the Lease.

 

 

Permitted Uses:

Office and/or research and development, laboratory and vivarium uses, and
customary accessory uses supporting the foregoing, as set forth in Section 6.1
of the Lease.

 

 

Tenant's Address for Notices:

Voyager Therapeutics, Inc.

 

75 Sidney Street

 

Cambridge, MA 02139

 

Attention: Jeff Goater

 

 

 

With a copy to:

 

 

 

Faber Daeufer & Itrato PC

 

950 Winter Street

 

Suite 4500

 

Waltham, MA 02451

 

Attention: Brian Connelly

 





 

--------------------------------------------------------------------------------

 



 

 

       

     

Leasehold Improvements Allowance:

$3,529,980

 

 

 

 

Total Rentable Floor Area of Building:

126,065 rsf

 





 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

FLOOR PLANS SHOWING PREMISES

 

 

 

[SEE ATTACHED]

 



 

--------------------------------------------------------------------------------

 



 

 

 

EXHIBIT B

64 Sidney Street

Floor Plans Showing Premises

Floor 5

 

 

Picture 173 [vygr20160331ex106f90c42001.jpg]

 

 



Rev 05.01.2014

--------------------------------------------------------------------------------

 



EXHIBIT C

 

STANDARD SERVICES

 

The building standard services shall be defined by the Landlord and its
Management Agent. A listing of services shall be as promulgated from time to
time by the Landlord and shall be further described in the Tenant Handbook.

 

The following services are provided by the Landlord:

 

A.



Regular maintenance of interior, exterior and parking lot landscaping and
University Park common areas.

 

B.



Regular maintenance, sweeping and snow removal of building exterior areas such
as roadways, driveways, sidewalks, parking areas and courtyard paving.

 

C.



Complete interior and exterior cleaning of all windows two times per year.

 

D.



Daily, weekday maintenance of hallways, passenger elevators, common area
bathrooms, lobby areas and vestibules.

 

E.



Periodic cleaning of stairwells, freight elevators, and back of house areas.

 

F.



Daily, weekday rubbish removal of all tenant trash receptacles, excluding any
hazardous materials.

 

G.



Daily, weekday cleaning of Tenant non-laboratory space to building standard.

 

H.



Maintenance and repair of base building surveillance and alarm equipment,
mechanical, electrical, plumbing and life safety systems.

 

I.



Building surveillance and alarm system operation and live monitoring service to
building standard specifications.

 

J.



Utilities for all interior common areas and exterior building and parking
lighting.

 

K.



Staffed security desk in the front lobby of the Building during normal business
hours (7:30am - 6:00pm Monday through Friday (excluding holidays)) as well as a
roving vehicle patrol throughout the Park 24 hours per day/7 days per week, and
security walk thrus of the Common Areas of the Building during evening hours.

 

L.



Dumpster and/or compactor at the loading dock for disposal of non
hazardous/non-controlled substances.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT D

 

RULES AND REGULATIONS

DEFINITIONS

 

Wherever in these Rules and Regulations the word "Tenant" is used, it shall be
taken to apply to and include the Tenant and its agents, employees, invitees,
licensees, contractors, any subtenants and is to be deemed of such number and
gender as the circumstances require. The word "Premises" is to be taken to
include the space covered by the Lease. The word "Landlord" shall be taken to
include the employees and agents of Landlord. Other capitalized terms used but
not defined herein shall have the meanings set forth in the Lease.

 

GENERAL USE OF BUILDING

 

A.



Space for admitting natural light into any public area or tenanted space of the
Building shall not be covered or obstructed by Tenant except in a manner
approved by Landlord.

 

B.



Toilets, showers and other like apparatus shall be used only for the purpose for
which they were constructed. Any and all damage from misuse shall be borne by
Tenant. These rooms should be locked at all times.

 

C.



Except as otherwise permitted in the Lease, Landlord reserves the right to
determine the number of letters allowed Lessee on any directory it maintains.

 

D.



No sign, advertisement, notice or the like, shall be used in the Building by
Tenant (other than at its office and then only as approved by Landlord in
accordance with building standards). If Tenant violates the foregoing, Landlord
may remove the violation without liability and may charge all costs and expenses
incurred in so doing to Tenant.

 

E.



Tenant shall not throw or permit to be thrown anything out of windows or doors
or down passages or elsewhere in the Building, or bring or keep any pets
therein, or commit or make any indecent or improper acts or noises. In addition,
Tenant shall not do or permit anything which will obstruct, injure, annoy or
interfere with other tenants or those having business with them, or affect any
insurance rate on the Building or violate any provision of any insurance policy
on the Building.

 

F.



Unless expressly permitted by the Landlord in writing:

 

(1)



No additional locks or similar devices shall be attached to any door or window
and no keys other than those provided by the Landlord shall be made for any
door; provided however, that Tenant may install and manage its own compatible
card reader entry system for entry to and within the Premises. If more than two
keys for one lock are desired by the Tenant, the Landlord may provide the same
upon payment by the Tenant. Upon termination of this lease or of the Tenant's
possession, the Lessee shall





 

--------------------------------------------------------------------------------

 



 

surrender all keys to the Premises and shall explain to the Landlord all
combination locks on safes, cabinets and vaults.

 

(2)



In order to insure proper use and care of the Premises Tenant shall not install
any shades, blinds, or awnings or any interior window treatment without consent
of Landlord. Blinds must be building standard.

 

(3)



All doors to the Premises are to be kept closed at all times except when in
actual use for entrance to or exit from such Premises. The Tenant shall be
responsible for the locking of doors and the closing of any transoms and windows
in and to the Premises. Any damage or loss resulting from violation of this rule
shall be paid for by the Tenant.

 

(4)



The Tenant shall not install or operate any steam or internal combustion engine,
boiler, machinery in or about the Premises, or carry on any mechanical business
therein except as currently utilized at the Premises or in accordance with the
terms of the Lease. All equipment of any electrical or mechanical nature shall
be placed in settings which absorb and prevent any vibration, noise or
annoyance.

 

G.



Landlord shall designate the time when and the method whereby freight, small
office equipment, furniture, safes and other like articles may be brought into,
moved or removed from the Building or Premises, and to designate the location
for temporary disposition of such items.

 

H.



In order to insure proper use and care of the Premises Tenant shall not allow
anyone other than Landlord's employees or contractors to clean the Premises
without Landlord's permission, provided, however, that Landlord acknowledges and
agrees that Tenant shall clean rooms used for Tenant's work with animals at the
Premises.

 

I.



The Premises shall not be defaced in any way. No changes in the HVAC, electrical
fixtures or other appurtenances of said Premises shall be made except in
accordance with the Terms of this Lease.

 

J.



For the general welfare of all tenants and the security of the Building,
Landlord may require all persons entering and/or leaving the Building on
weekends and holidays and between the hours of 6:00 p.m. and 8:00 a.m. to
register with the Building attendant or custodian by signing his name and
writing his destination in the Building, and the time of entry and actual or
anticipated departure, or other procedures deemed necessary by Landlord.
Landlord may deny entry during such hours to any person who fails to provide
satisfactory identification.

 

K.



No animals, birds, pets, and no bicycles or vehicles of any kind shall be
brought into or kept in or about said Premises or the lobby or halls of the
Building, excepting those animals used for research purposes, by a disabled
person, or otherwise within the scope of the Permitted Uses.  Tenant shall not
cause or





 

--------------------------------------------------------------------------------

 



permit any unusual or objectionable odors, noises or vibrations to be produced
upon or emanate from said Premises.

 

L.



Unless specifically authorized by Landlord, employees or agents of Landlord
shall not perform for nor be asked by Tenant to perform work other than their
regularly assigned duties.

 

M.



Canvassing, soliciting and peddling in the Building are prohibited and Tenant
shall cooperate to prevent the same from occurring.

 

N.



All parking, Building operation, or construction rules and regulations which may
be established from time to time by Landlord on a uniform basis shall be obeyed.

 

O.



Tenant shall not place a load on any floor of said Premises exceeding one
hundred (100) pounds per square foot. Landlord reserves the right to prescribe
the weight and position of all safes and heavy equipment.

 

P.



Tenant shall not install or use any air conditioning or heating device or system
other than in accordance with the terms of the Lease, unless previously approved
by Landlord.

 

Q.



Landlord shall have the right to make such other and further reasonable rules
and regulations as in the judgment of Landlord, may from time to time be needful
for the safety, appearance, care and cleanliness of the Building and for the
preservation of good order therein, provided that such other and further
reasonable rules and regulations shall not interfere with the Permitted Uses.
Landlord shall not be responsible to Tenant for any violation of rules and
regulations by other tenants, provided that the Landlord shall use diligent
efforts to enforce the rules and regulations and shall do so in a uniform manner
with respect to all tenants of the Building.

 

R.



In order to insure proper use and care of the Premises Tenant shall not install
any call boxes or communications systems or wiring of any kind except in
accordance with the terms of the Lease.

 

S.



In order to insure proper use and care of the Premises Tenant shall not
manufacture any commodity, or prepare or dispense for sales any foods or
beverages, tobacco, flowers, or other commodities or articles, except vending
machines for the benefit of employees and invitees of Tenant, without the
written consent of Landlord.

 

T.



In order to insure use and care of the Premises Tenant shall not enter any
janitors' closets, mechanical or electrical areas, telephone closets, loading
areas, roof or Building storage areas (except to the extent completely located
within the Premises) without reasonable notice to Landlord.

 

U.



In order to insure proper use and care of the Premises Tenant shall not place
door mats in public corridors without consent of Landlord.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT E

 

WORK LETTER

 

1. Landlord shall provide to Tenant an allowance (the "Leasehold Improvements
Allowance") of $3,529,980, for application to the costs and expenses, more
particularly set forth below, incurred by or on behalf of Tenant. If Tenant
incurs costs in excess of the Leasehold Improvements Allowance, then all such
excess costs shall be born solely by Tenant. The Tenant must apply to Landlord
for reimbursement from the Leasehold Improvements Allowance within one (1) year
after the Rent Commencement Date. Any portion of such Leasehold Improvements
Allowance for which application for reimbursement has not been made within such
one (1) year period shall be cancelled and no longer available.

 

2. The application of the Leasehold Improvements Allowance by Landlord shall be
limited to payment of the following costs and expenses incurred by or on behalf
of Tenant in connection with the Improvements: (i) the actual documented and
verified cost pursuant to Tenant's design and construction contracts, including
without limitation the associated contractor's overhead and profit and general
conditions, incurred in the construction of the Improvements to the Premises,
(ii) architectural, engineering and project management fees, (iii) the following
equipment: glass washer, cold room and kitchen equipment, and (iv) data/telecom
cabling and other move-related expenses, except for the making of improvements,
installation of fixtures or incorporation of other items which are moveable
rather than permanent improvements in the nature of trade fixtures, examples of
which may include furniture, security equipment, and bench-top laboratory
equipment items such as microscopes.

 

3. During the construction of any Improvements with respect to which Tenant
desires to have the Leasehold Improvements Allowance applied, and in accordance
with the commercially reasonable terms and conditions typically imposed upon a
landlord pursuant to a construction loan agreement, such as, without limitation,
retainage, lien waiver, and other requisition conditions, Tenant shall, on a
monthly basis (as the Tenant's contractor submits to Tenant its application for
payment), deliver to Landlord a requisition for payment showing the costs of the
leasehold improvements in question and the amount of the current payment
requested from Landlord for disbursement from the Leasehold Improvements
Allowance within thirty (30) days after receipt of Tenant's requisition.
Payments made on account of Tenant's requisitions shall be made from the
Leasehold Improvements Allowance. Following the completion of any such
Improvements, Tenant shall deliver to the Landlord, within ninety (90) days of
completion, a statement showing the final costs of such Improvements, the
amounts paid to date, or on behalf of the Tenant, and any amounts available for
release of retainage.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT F

 

TENANT CONSTRUCTION WORKAT UNIVERSITY PARK

 

 

 

The tenant construction work procedure at University Park is designed to provide
efficient scheduling of work while protecting other tenants from unnecessary
noise and inconvenience. The attached document explains the procedure and has
been prepared in keeping with the standard lease at University Park. It contains
detailed information to assist you in planning construction projects. Please
review it carefully before design begins.

 

 

 

SUMMARY

 

1.



Contact the Property Manager as the first step. The Property Manager will be
happy to assist you in completing your project efficiently.

 

2.



Incorporate the provisions of the attached document and the "Indoor Air Quality
Guidelines for Tenant Improvement Work" into all of your agreements and
contracts. You will need written approval from Forest City Commercial Management
before contracting any work.

 

3.



At least four weeks before construction provide four sets of drawings and plans
to the Property Manager for approval. The Property Manager must also approve
your list of contractors and subcontractors.

 

4.



At least two weeks before construction, submit to the Property Manager detailed
schedules; addresses and telephone numbers of supervisors, contractors and
subcontractors; copies of permits; proof of current insurance; Payment,
Performance and Lien bonds; and notice of any contractor's involvement in a
labor dispute.

 

5.



We will generally require that you conduct noisy, disruptive or odor and dust
producing work, as well as the delivery of construction materials, outside of
regular business hours.

 

6.



We expect all contractors to maintain safe and orderly conditions, labor harmony
and proper handling of any hazardous materials. We may stop any work that does
not meet the conditions outlined in the attached document.

 

7.



Before occupying the completed space, submit the final certificate of occupancy
and any other approvals to the Property Manager. We also require an air
balancing report signed by a professional engineer. A complete set of "as built"
sepia drawings as well as electronic "as-built" drawings in AutoCAD Release 12,
DXF format must be hand delivered to the Property Manager.

 

 

 

Please note that this summary highlights key aspects of the attached document
(entitled Rules and Regulations for_ Design and Construction of Tenant Work) for
your convenience and does not supersede it in any way.

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

1.

DEFINITIONS

 

 

 

 

 

 

 

 

 

 

1.1

Buildings:

64 Sidney Street

 

 

 

 

 

1.2

Property Manager:

Jay Kiely, or such other individual as Landlord may designate, from time to
time.

 

 

 

 

 

1.3

Building Standards Book:

Building Standards at University Park, as amended by Landlord, from time to
time.

 

 

 

 

 

1.4

Consultants:

Any architectural, engineering, or design consultant engaged by a Tenant in
connection with Tenant Work.

 

 

 

 

 

1.5

Contractor:

Any Contractor engaged by a Tenant of the Building for the performance of any
Tenant Work, and any Subcontractor, employed by any such Contractor.

 

 

 

 

 

1.6

Plans:

All architectural, electrical and mechanical construction drawings and
specifications required for the proper construction of the Tenant Work.

 

 

 

 

 

1.7

Regular Business Hours:

Monday through Friday, 7:30 A.M. through 6:00 P.M., excluding holidays.

 

 

 

 

 

1.8

Tenant:

Any occupant of the Building.

 

 

 

 

 

1.9

Tenant Work:

Any alternations, improvements, additions, repairs or installations in the
Building performed by or on behalf of any Tenant.

 

 

 

 

 

1.10

Tradesperson:

Any employee (including, without limitation, any mechanic, laborer, or
Tradesperson) employed by a Contractor performing Tenant Work.

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

2.0

GENERAL

 

 

 

 

 

 

 

 

 

 

2.1

All Tenant Work shall be performed in accordance with these rules and
regulations and the applicable provisions of the Lease.

 

 

 

 

 

2.2

The provisions of these rules and regulations shall be incorporated in all
agreements governing the performance of all Tenant Work, including, without
limitation, any agreements governing services to be rendered by each Contractor
and Consultant.

 

 

 

 

 

2.3

Except as otherwise provided in these Rules and Regulations, all inquiries,
submissions and approvals in connection with any Tenant Work shall be processed
through the Property Manager.

 

 

 

 

 

 

3.

PLANS

 

 

 

 

 

 

 

 

3.1

Review and Approval:

 

 

 

 

 

Any Tenant wishing to perform Tenant Work must first obtain the Landlord's
written approval of its plans for such Tenant Work. Landlord will allow the
Tenant the right to choose its own space planner (s) and architect for the
design of the tenant work, provided, however, Tenant shall be required to retain
under separate contract Landlord's mechanical, electrical, plumbing and
structural engineers (s) with respect to such Tenant work to ensure operating
consistency of the Premises with the building, provided that the costs for such
contractors does not exceed reasonable market costs and fees for such
services. Under no circumstances will any Tenant Work be permitted prior to such
approval.  Such approval shall be obtained prior to the execution of any
agreement with any Contractor for the performance of such Tenant Work.

 

 

 

 

 

 

3.2

Submission

 

 

 

 

 

 

 

 

 

Requirements:

a.

Any Tenant performing Tenant Work shall, at the earliest possible time but at
least four weeks before any Tenant Work is to begin, furnish to the Property
Manager four full sets of plans and specifications describing such Tenant Work.

 

 

 

 

 

 

 

 

b.

All such Plans shall be drafted in accordance with the Construction Drawing
Requirements set out in the Building Standards Book.

 

 

 

 

 

 

 

 

c.

The design manifested in the Plans will be reviewed by the Landlord and shall
avoid conflicts with the design and function of the Tenant's premises and of the
Building as a whole.

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

4.

PRECONSTRUCTION NOTIFICATION AND APPROVALS

 

 

 

 

 

 

4.1

Approval to Commence Work

 

 

 

 

 

 

a.

Tenant shall submit to Property Manager, for the approval of Property Manager,
the names of all prospective Contractors prior to issuing any bid packages to
such Contractors.

 

 

 

 

 

 

 

No Tenant Work shall be undertaken by any Contractor or Tradesperson unless and
until all the matters set forth in Article 4.2 below have been received for the
Tenant Work in question and unless Property Manager has approved the matters set
forth in Article 4.2 below.

 

 

 

 

 

4.2

No Tenant Work shall be performed unless, at least two weeks before any Tenant
Work is to begin, all of the following has been provided to the Property Manager
and approved. In the event that Tenant proposes to change any of the following,
the Property Manager shall be immediately notified of such change and such
change shall be subject to the approval of the Property Manager:

 

 

 

 

 

 

a.

Schedule for the work, indicating start and completion dates, any phasing and
special working hours, and also a list of anticipated shutdowns of building
systems.

 

 

 

 

 

 

b.

List of all Contractors and Subcontractors, including addresses, telephone
numbers, trades employed, and the union affiliation, if any, of each Contractor
and Subcontractor.

 

 

 

 

 

 

c.

Names and telephone numbers of the supervisors of the work.

 

 

 

 

 

 

d.

Copies of all necessary governmental permits, licenses and approvals.

 

 

 

 

 

 

e.

Proof of current insurance, to the limits set out in Exhibit A to these Rules
and Regulations, naming Landlord as an additional insured party.

 

 

 

 

 

 

f.

Notice of the involvement of any Contractor in any ongoing or threatened labor
dispute.

 

 

 

 

 

 

g.

Payment, Performance and Lien Bonds from sureties acceptable to Landlord, in
form acceptable to Landlord, naming Landlord as an additional obligee.

 

 

 

 

 

 

h.

Evidence that Tenant has made provision for either written waivers of lien from
all Contractors and suppliers of material, or other appropriate protective
measures approved by Landlord.

 

 

 

 

 

4.3

Reporting Incidents

 

 

 

 

 

 

All accidents, disturbances, labor disputes or threats thereof, and other
noteworthy events pertaining to the Building or the Tenant's property shall be
reported immediately to the Property Manager. A written report must follow
within 24 hours.

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

5.

CONSTRUCTION SCHEDULE

 

 

 

 

 

 

5.1

Coordination

 

 

 

 

 

 

a.

All Tenant Work shall be carried out expeditiously and with minimum disturbance
and disruption to the operation of the Building and without causing discomfort,
inconvenience, or annoyance to any of the other tenants or occupants of the
Building or the public at large.

 

 

 

 

 

 

b.

All schedules for the performance of construction, including materials
deliveries, must be coordinated through the Property Manager. The Property
Manager shall have the right, without incurring any liability to any Tenant, to
stop activities and/or to require rescheduling of Tenant Work based upon adverse
impact on the tenants or occupants of the Building or on the maintenance or
operation of the Building.

 

 

 

 

 

 

c.

If any tenant Work requires the shutdown of risers and mains for electrical,
mechanical, sprinklers and plumbing work, such work shall be supervised by a
representative of Landlord. No Tenant Work will be performed in the Building's
mechanical or electrical equipment rooms without both Landlord's prior approval
and the supervision of a representative of Landlord, the cost of which shall be
reimbursed by the Tenants.

 

 

 

 

 

5.2

Time Restrictions

 

 

 

 

 

 

a.

Subject to Paragraph 5.1 of these rules and regulations, general construction
work will generally be permitted at all times, including during Regular Business
Hours.

 

 

 

 

 

 

b.

Tenant shall provide the Property Manager with at least twenty-four (24) hours'
notice before proceeding with Special Work, as hereinafter defined, and such
Special Work will be permitted only at times agreed to by the Property Manager
during periods outside of Regular Business Hours. "Special Work" shall be
defined as the following operations:

 

 

 

 

 

 

 

(1)

All utility disruptions, shutoffs and turnovers;

 

 

 

 

 

 

 

 

(2)

Activities involving high levels of noise, including demolition, coring,
drilling and ramsetting;

 

 

 

 

 

 

 

 

(3)

Activities resulting in excessive dust or odors, including demolition and spray
painting.

 

 

 

 

 

 

c.

The delivery of construction materials to the Building, their distribution
within the Building, and the removal of waste materials shall also be confined
to periods outside Regular Business Hours, unless otherwise specifically
permitted in writing by the Property Manager.

 

 

 

 

 

 

d.

If coordination, labor disputes or other circumstances require, the Property
Manager may change the hours during which regular construction work can be
scheduled and/or restrict or refuse entry to and exit from the Building by any
Contractor.

 

 

 

 

6.

CONTRACTOR PERSONNEL

 

 

 

 

 

6.1

Work in Harmony

 

 

 

 

 

 

a.

All Contractors shall be responsible for employing skilled and competent
personnel and suppliers who shall abide by the rules and regulations herein set
forth as amended from time to time by Landlord.

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

b.

No Tenant shall at any time, either directly or indirectly, employ, permit the
employment, or continue the employment of any Contractor if such employment or
continued employment will or does interfere or cause any labor disharmony,
coordination difficulty, delay or conflict with any other contractors engaged in
construction work in or about the Building or the complex in which the Building
is located.

 

 

 

 

 

 

c.

Should a work stoppage or other action occur anywhere in or about the Building
as a result of the presence, anywhere in the Building, of a Contractor engaged
directly or indirectly by a Tenant, or should such Contractor be deemed by
Landlord to have violated any applicable rules or regulations, then upon twelve
hours written notice, Landlord may, without incurring any liability to Tenant or
said Contractor, require any such Contractor to vacate the premises demised by
such Tenant and the Building, and to cease all further construction work
therein.

 

 

 

 

 

6.2

Conduct

 

 

 

 

 

 

a.

While in or about the Building, all Tradespersons shall perform in a dignified,
quiet, courteous, and professional manner at all times. Tradespersons shall wear
clothing suitable for their work and shall remain fully attired at all times.
All Contractors will be responsible for their Tradespersons' proper behavior and
conduct.

 

 

 

 

 

 

b.

The Property Manager reserves the right to remove anyone who, or any Contractor
which; is causing a disturbance to any tenant or occupant of the Building or any
other person using or servicing the Building; is interfering with the work of
others; or is in any other way displaying conduct or performance not compatible
with the Landlord's standards.

 

 

 

 

 

6.3

Access

 

 

 

 

 

 

a.

All Contractors and Tradespersons shall contact the Property Manager prior to
commencing work, to confirm work location and Building access, including
elevator usage and times of operation. Access to the Building before and after
Regular Business Hours or any other hours designated from time to time by the
Building Manger and all day on weekends and holidays will only be provided when
twenty-four (24) hours advanced notice is given to the Property Manager.

 

 

 

 

 

 

b.

No Contractor or Tradesperson will be permitted to enter any private or public
space in the Building, other than the common areas of the Building necessary to
give direct access to the premises of Tenant for which he has been employed,
without the prior approval of the Property Manager.

 

 

 

 

 

 

c.

All Contractors and Tradespersons must obtain permission from the Property
Manager prior to undertaking work in any space outside of the Tenant's
premises. This requirement specifically includes ceiling spaces below the
premises where any work required must be undertaken at the convenience of the
affected Tenant and outside of Regular Business Hours. Contractors
undertaking such work shall ensure that all work, including work required to
reinstate removed items and cleaning, be completed prior to opening of the next
business day.

 

 

 

 

 

 

d.

Contractors shall ensure that all furniture, equipment and accessories in areas
potentially affected by any Tenant Work shall be adequately protected by means
of drop cloths or other appropriate measures. In addition, all Contractors shall
be responsible for maintain security to the extent required by the Property
Manager.

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

e.

Temporary access doors for tenant construction areas connecting with a public
corridor will be building standards, i.e., door, frame, hardware and lockset. A
copy of the key will be furnished to the Property Manager.

 

 

 

 

 

6.4

Safety

 

 

 

 

 

 

a.

All Contractors shall police ongoing construction operations and activities at
all times, keeping the premises orderly, maintaining cleanliness in and about
the premises, and ensuring safety and protection of all areas, including truck
docks, elevators, lobbies and all other public areas which are used for access
to the premises.

 

 

 

 

 

 

b.

All Contractors shall appoint a supervisor who shall be responsible for all
safety measures, as well as for compliance with all applicable governmental
laws, ordinances, rules and regulations such as, for example, "OSHA" and
"Right-to-Know" legislation.

 

 

 

 

 

 

c.

Any damage caused by Tradespersons or other Contractor employees shall be the
responsibility of the Tenant employing the Contractor. Costs for repairing such
damage shall be charge directly to such Tenant.

 

 

 

 

 

6.5

Parking

 

 

 

 

 

 

a.

Parking is not allowed in or near truck docks, in handicapped or fire access
lanes, or any private ways in or surrounding the property. Vehicles so parked
will be towed at the expense of the Tenant who has engaged the Contractor for
whom the owner of such vehicle is employed.

 

 

 

 

 

 

b.

The availability of parking in any parking areas of the Building is limited. Use
of such parking for Contractors and their personnel is restricted and must be
arranged with and approved by the Property Manager.

 

 

 

 

7.

BUILDING MATERIALS

 

 

 

 

 

7.1

Delivery

 

 

 

 

 

 

All deliveries of construction materials shall be made at the predetermined
times approved by the Property Manager and shall be effected safely and
expeditiously only at the location determined by the Property Manager.

 

 

 

 

 

7.2

Transportation in Building

 

 

 

 

 

 

a.

Distribution of materials from delivery point to the work area in the Building
shall be accomplished with the least disruption to the operation of the Building
possible. Elevators will be assigned for material delivery and will be
controlled by the Building management.

 

 

 

 

 

 

b.

Contractors shall provide adequate protection to all carpets, wall surfaces,
doors and trim in all public areas through which materials are transported.
Contractors shall continuously clean all such areas. Protective measures shall
include runners over carpet, padding in elevators and any other measures
determined by the Property Manager.

 

 

 

 

 

 

c.

Any damage caused to the Building through the movement of construction materials
or otherwise shall be the responsibility of Tenant who has engaged the
Contractor involved. Charges for such damage will be submitted by the Landlord
directly to the Tenant.

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

7.3

Storage and Placement

 

 

 

 

 

 

a.

All construction materials shall be stored only in the premises where they are
to be installed. No storage of materials will be permitted in any public areas,
loading docks or corridors leading to the premises.

 

 

 

 

 

 

b.

No flammable, toxic, or otherwise hazardous materials may be brought in or about
the Building unless: (i) authorized by the Property Manager, (ii) all applicable
laws, ordinances, rules and regulations are complied with, and (iii) all
necessary permits have been obtained. All necessary precautions shall be taken
by the Contractor handling such materials against damage or injury caused by
such materials.

 

 

 

 

 

 

c.

All materials required for the construction of the premises must comply with
Building standards, must conform with the plans and specifications approved by
Landlord, and must be installed in the locations shown on the drawings approved
by the Landlord.

 

 

 

 

 

 

f.

All work shall be subject to reasonable supervision and inspection by Landlord's
Representative.

 

 

 

 

 

 

e.

No alternations to approved plans will be made without prior knowledge and
approval of the Property Manager. Such changes shall be documented on the
as-built drawings required to be delivered to Landlord pursuant to Paragraph 10
of the rules and regulations.

 

 

 

 

 

 

f.

All protective devices (e.g., temporary enclosures and partitions) and
materials, as well as their placement, must be approved by the Property Manager.

 

 

 

 

 

 

g.

It is the responsibility of Contractors to ensure that the temporary placement
of materials does not impose a hazard to the Building or its occupants, either
through overloading, or interference with Building systems, access, egress or in
any other manner whatsoever.

 

 

 

 

 

 

h.

All existing and/or new openings made through the floor slab for piping,
cabling, etc. must be packed solid with fiberglass insulation to make openings
smoke tight. All holes in the floor slab at abandoned floor outlets, etc. will
be filled with solid concrete.

 

 

 

 

 

7.4

Salvage and Waste Removal

 

 

 

 

 

 

a.

All rubbish, waste and debris shall be neatly and cleanly removed from the
Building by Contractors daily unless otherwise approved by the Property Manager.
The Building's trash compactor shall not be used for construction or other
debris. For any demolition and debris, each Contractor must make arrangements
with the Property Manager for the scheduling and location of an additional
dumpster to be supplied at the cost of the Tenant engaging such Contractor.
Where, in the opinion of the Property Manager, such arrangements are not
practical, such Contractors will make alternative arrangements for removal at
the cost of the Tenant engaging such Contractors.

 

 

 

 

 

 

b.

Toxic or flammable waste is to be properly removed daily and disposed of in full
accordance with all applicable laws, ordinances, rules and regulations.

 

 

 

 

 

 

c.

Contractors shall, prior to removing any item (including, without limitation,
building standard doors, frames and hardware, light fixtures, ceiling diffusers,
ceiling exhaust fans, sprinkler heads, fire horns, ceiling speakers and smoke
detectors) from the Building, notify the Property Manager that it intends to
remove such item.  At the election of Property Manager, Contractors shall
deliver any such items to the Property Manager.   Such items will be delivered,
without cost, to an area designated by the Property Manager which area shall be
within the Building or the complex in which the Building is located.

 





 

--------------------------------------------------------------------------------

 



 

 

8.

PAYMENT OF CONTRACTORS

 

 

 

 

 

Tenant shall promptly pay the cost of all Tenant Work so that Tenant's premises
and the Building shall be free of liens for labor or materials.  If any
mechanic's lien is filed against the Building or any part thereof which is
claimed to be attributable to the Tenant, its agents, employees or contractors,
Tenant shall give immediate notice of such lien to the Landlord and shall
promptly discharge the same by payment or filing any necessary bond within 10
days after Tenant has first notice of such mechanic's lien.

 

 

 

 

9.

CONTRACTORS INSURANCE

 

 

 

 

 

Prior to commencing any Tenant Work, and throughout the performance of the
Tenant Work, each Contractor shall obtain and maintain insurance in accordance
with Exhibit A attached hereto. Each Contractor shall, prior to making entry
into the Building provide Landlord with certificates that such insurance is in
full force and effect.

 

 

 

 

10

SUBMISSIONS UPON COMPLETION

 

 

 

 

 

a.

Upon completion of any Tenant Work, Tenant shall submit to Landlord a permanent
certificate of occupancy and final approval of any other governmental agencies
having jurisdiction.

 

 

 

 

 

 

b.

A properly executed air balancing report, signed by a professional engineer,
shall be submitted to Landlord upon completion of all mechanical work. Such
report shall be subject to Landlord's approval.

 

 

 

 

 

 

c.

Tenant shall submit to Landlord's Representative a final "as-built" set of sepia
drawings as well as electronic "as-built" drawings in AutoCAD Release 12, DXF
format.

 

 

 

 

 

11.

ADJUSTMENT OF REGULATIONS

 

 

 

 

 

These Rules and Regulations may be amended from time to time in accordance with
the reasonable judgment of Landlord.

 

 

 

 

12.

CONFLICT BETWEEN RULES AND REGULATIONS AND LEASE

 

 

 

 

 

In the event of any conflict between the Lease and these rules and regulations,
the terms of the Lease shall control.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT A

 

TO

 

CONSTRUCTION RULES AND REGULATIONS

 

 

INSURANCE REQUIREMENTS FOR CONTRACTORS

 

 

When Tenant Work is to be done by Contractors in the Building, the Tenant
authorizing such work shall be responsible for including tin the contract for
such work the following insurance and indemnity requirements to the extent that
they are applicable.  Insurance certificates must be received prior to
construction.  Landlord shall be named as an additional insured party on all
certificates.

 

INSURANCE

 

Each Contractor and each Subcontractor shall, until the completion of the Tenant
Work in question, procure and maintain at its expense, the following insurance
coverages with companies acceptable to Landlord in the following minimum limits:

 

 

 

Workers' Compensation

 

 

 

(including coverage for Occupational Disease)

 

 

 

 

Limit of Liability

 

 

Workers' Compensation

Statutory Benefits

 

 

Employer's Liability

$500,000

 

 

Comprehensive General Liability

 

 

 

(including Broad Form Comprehensive Liability Enhancement, Contractual Liability
assumed by the Contractor and the Tenant under Article 15.3 of the Lease and
Completed Operations coverage)

 

 

 

Limit of Liability

 

 

Bodily Injury & Property Damage

$5,000,000 combined single limit

 

 

Comprehensive Automobile Liability

 

 

 

(including coverage for Hired and Non-owned Automobiles)

 

 

 

 

Limit of Liability

 

 

Bodily Injury & Property Damage

$1,000,000 per occurrence

 





 

--------------------------------------------------------------------------------

 



SUPPLEMENT TO RULES AND REGULATIONS FOR

 

DESIGN CONSTRUCTION OF TENANT WORK

 

--------------------------------------------------------------------------------

 

 




 

FACT SHEET FOR UNIVERSITY PARK

 

 

 

 

1.

PROPERTY MANAGER'S OFFICE

 

 

 

 

 

CONTACT(S):

Jay Kiely, Property Manager

 

 

Robyn Arruda, Asst. Property Manager
Eddie Arruda, Chief Engineer

 

 

 

 

 

 

 

LOCATION:

Forest City Management

 

 

38 Sidney Street

 

 

Cambridge, MA 02139

 

 

 

 

 

 

 

TELEPHONE NUMBER:

(617) 494-9330

 

 

 

 

 

 

 

2.

PERSONNEL, MATERIAL AND EQUIPMENT ACCESS

 

 

 

 

 

LOCATION OF LOADING DOCK:

 

 

 

 

 

NORMAL HOURS OF ACCESS:

7:30 AM. TO 6:00 P.M.

 

 

 

 

ENTRANCES NOT AVAILABLE:

All building lobbies.

 

 

 

3.

USE OF ELEVATORS

 

 

 

 

 

LOCATION OF ELEVATORS:

Specific locations of service elevators will be pointed out by the building
staff.

 

 

 

 

NORMAL HOURS OF OPERATION:

7:30 AM. to 6:00 P.M.

 

 

 

 

OVERTIME OPERATION CHARGES:

$40.00 per hour

 

 

 

 

ELEVATORS NOT AVAILABLE:

All passenger elevators.

 

 

 

4.

SPECIAL CONDITIONS AND PRECAUTIONS

 

 

 

 

 

As University Park consists of multi-use buildings incorporating offices, retail
and hotel suites, special care must be taken to control noise at all times.

 

 

 

 

All window blinds are to be removed prior to construction and replaced without
damage immediately after completion of construction by the tenant and/or his
contractor.

 





 

--------------------------------------------------------------------------------

 



EXHIBIT G

 

Form of Letter of Credit

 

 

 

[SEE ATTACHED]

 

 



 

--------------------------------------------------------------------------------

 



L/C DRAFT LANGUAGE

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER _________________

 

ISSUE DATE: _______________

 

ISSUING BANK:

SILICON VALLEY BANK

3003 TASMAN DRIVE

2ND FLOOR, MAIL SORT HF210

SANTA CLARA, CALIFORNIA 95054

 

 

 

BENEFICIARY:

 

 

 

 

 

 

 

 

 

 

APPLICANT:

VOYAGER THERAPEUTICS, INC.

75 SYDNEY STREET

4TH FLOOR

CAMBRIDGE MA 02139

 

 

 

AMOUNT:

US$____________ (_____________ AND XX/100 U.S. DOLLARS)

 

 

EXPIRATION DATE:

__________

 

 

LOCATION:

SANTA CLARA, CALIFORNIA

 

DEAR SIR/MADAM:

 

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. SVBSF_______ IN
YOUR FAVOR AVAILABLE BY YOUR DRAFTS DRAWN ON US AT SIGHT IN THE FORM OF EXHIBIT
“A” ATTACHED AND ACCOMPANIED BY THE FOLLOWING DOCUMENTS:

 

1.



THE ORIGINAL OF THIS LETTER OF CREDIT AND ALL AMENDMENT(S), IF ANY.

2.



BENEFICIARY’S SIGNED STATEMENT STATING AS FOLLOWS:

 

“AN EVENT OF DEFAULT (AS DEFINED IN THE LEASE) HAS OCCURRED BY__________ AS
TENANT UNDER THAT CERTAIN LEASE AGREEMENT BETWEEN TENANT, AND ____________ AS
LANDLORD.”

 

PARTIAL DRAWS AND MULTIPLE PRESENTATIONS ARE ALLOWED.

 

THIS ORIGINAL LETTER OF CREDIT MUST ACCOMPANY ANY DRAWINGS HEREUNDER FOR
ENDORSEMENT OF THE DRAWING AMOUNT AND WILL BE RETURNED TO THE BENEFICIARY UNLESS
IT IS FULLY UTILIZED.

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION. BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL”

 

 

 

 

 

    

 

APPLICANT’S SIGNATURE(s)

 

DATE





PAGE 1

--------------------------------------------------------------------------------

 



THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY EXTENDED FOR AN ADDITIONAL PERIOD
OF ONE YEAR, WITHOUT AMENDMENT, FROM THE PRESENT OR EACH FUTURE EXPIRATION DATE
UNLESS AT LEAST __ DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE WE SEND YOU A
NOTICE BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS (OR
ANY OTHER ADDRESS INDICATED BY YOU, IN A WRITTEN NOTICE TO US THE RECEIPT OF
WHICH WE HAVE ACKNOWLEDGED, AS THE ADDRESS TO WHICH WE SHOULD SEND SUCH NOTICE)
THAT THIS LETTER OF CREDIT WILL NOT BE EXTENDED BEYOND THE CURRENT EXPIRATION
DATE. IN NO EVENT SHALL THIS LETTER OF CREDIT BE AUTOMATICALLY EXTENDED BEYOND
__________. IN THE EVENT OF SUCH NOTICE OF NON-EXTENSION, YOU MAY DRAW HEREUNDER
WITH A DRAFT STATED ABOVE AND ACCOMPANIED BY THIS ORIGINAL LETTER OF CREDIT AND
AMENDMENT(S), IF ANY, ALONG WITH YOUR SIGNED STATEMENT STATING THAT YOU HAVE
RECEIVED A NON-EXTENSION NOTICE FROM SILICON VALLEY BANK AND YOU HAVE NOT
RECEIVED A REPLACEMENT LETTER OF CREDIT ACCEPTABLE TO YOU.

 

THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES, BUT IN EACH INSTANCE
ONLY TO A SINGLE BENEFICIARY AS TRANSFEREE AND ONLY UP TO THE THEN AVAILABLE
AMOUNT, ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE WOULD BE IN COMPLIANCE WITH
THEN APPLICABLE LAW AND REGULATION, INCLUDING BUT NOT LIMITED TO THE REGULATIONS
OF THE U.S. DEPARTMENT OF TREASURY AND U.S. DEPARTMENT OF COMMERCE. AT THE TIME
OF TRANSFER, THE ORIGINAL LETTER OF CREDIT AND ORIGINAL AMENDMENT(S), IF ANY,
MUST BE SURRENDERED TO US AT OUR ADDRESS INDICATED IN THIS LETTER OF CREDIT
TOGETHER WITH OUR TRANSFER FORM ATTACHED HERETO AS EXHIBIT “B” DULY EXECUTED.
THE CORRECTNESS OF THE SIGNATURE AND TITLE OF THE PERSON SIGNING THE TRANSFER
FORM MUST BE VERIFIED BY BENEFICIARY’S BANK. [SELECT ONE: BENEFICIARY OR
APPLICANT] SHALL PAY OUR TRANSFER FEE OF 1/4 OF 1% OF THE TRANSFER AMOUNT
(MINIMUM US$250.00) UNDER THIS LETTER OF CREDIT.

 

DRAFT(S) AND DOCUMENTS MUST INDICATE THE NUMBER AND DATE OF THIS LETTER OF
CREDIT.

 

ALL DEMANDS FOR PAYMENT SHALL BE MADE BY PRESENTATION OF THE ORIGINAL
APPROPRIATE DOCUMENTS ON A BUSINESS DAY AT OUR OFFICE (THE “BANK’S OFFICE”) AT:
SILICON VALLEY BANK, 3003 TASMAN DRIVE, SANTA CLARA, CA 95054, ATTENTION:
STANDBY LETTER OF CREDIT NEGOTIATION SECTION OR BY FACSIMILE TRANSMISSION AT:
(408) 496-2418 OR (408) 969-6510; AND SIMULTANEOUSLY UNDER TELEPHONE ADVICE TO:
(408) 654-6274 OR (408) 654-7716, ATTENTION: STANDBY LETTER OF CREDIT
NEGOTIATION SECTION WITH ORIGINALS TO FOLLOW BY OVERNIGHT COURIER SERVICE;
PROVIDED, HOWEVER THE BANK WILL DETERMINE HONOR OR DISHONOR ON THE BASIS OF
PRESENTATION BY FACSIMILE ALONE, AND WILL NOT EXAMINE THE ORIGINALS.

 

WE HEREBY AGREE WITH THE BENEFICIARY THAT DRAFTS DRAWN UNDER AND IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT WILL BE DULY HONORED UPON
PRESENTATION TO US ON OR BEFORE THE EXPIRATION DATE OF THIS LETTER OF CREDIT OR
ANY AUTOMATICALLY EXTENDED EXPIRATION DATE.

 

IF ANY INSTRUCTIONS ACCOMPANYING A DRAWING UNDER THIS LETTER OF CREDIT REQUEST
THAT PAYMENT IS TO BE MADE BY TRANSFER TO YOUR ACCOUNT WITH ANOTHER BANK, WE
WILL ONLY EFFECT SUCH PAYMENT BY FED WIRE TO A U.S. REGULATED BANK, AND WE AND
/OR

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION. BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL”

 

 

    

 

APPLICANT’S SIGNATURE(s)

 

DATE

 





PAGE 2

--------------------------------------------------------------------------------

 



SUCH OTHER BANK MAY RELY ON AN ACCOUNT NUMBER SPECIFIED IN SUCH INSTRUCTIONS
EVEN IF THE NUMBER IDENTIFIES A PERSON OR ENTITY DIFFERENT FROM THE INTENDED
PAYEE.

 

THIS LETTER OF CREDIT IS SUBJECT TO THE INTERNATIONAL STANDBY PRACTICES (ISP98),
INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NO. 590.

 

 

 

    

 

AUTHORIZED SIGNATURE

 

AUTHORIZED SIGNATURE

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER_____________

 

 

EXHIBIT A

 

DATE:
______________                                                         REF. NO.
____________________

 

 

 

AT SIGHT OF THIS DRAFT

 

 

 

PAY TO THE ORDER OF _________________________________US$____________________

 

 

 

US
DOLLARS________________________________________________________________________

 

 

 

DRAWN UNDER SILICON VALLEY BANK, SANTA CLARA, CALIFORNIA, STANDBY LETTER OF
CREDIT NUMBER NO. _______________________________ DATED _____________________

 

 

 

 

 

TO: SILICON VALLEY BANK

 

 

       3003 TASMAN DRIVE

 

 

       SANTA CLARA, CA 95054

(BENEFICIARY’S NAME)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature

 

 

 

GUIDELINES TO PREPARE THE DRAFT

 

1.



DATE: ISSUANCE DATE OF DRAFT.

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION. BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL”

 

 

 

    

 

APPLICANT’S SIGNATURE(s)

 

DATE

 



PAGE 3

--------------------------------------------------------------------------------

 



2.



REF. NO.: BENEFICIARY’S REFERENCE NUMBER, IF ANY.

3.



PAY TO THE ORDER OF: NAME OF BENEFICIARY AS INDICATED IN THE L/C (MAKE SURE
BENEFICIARY ENDORSES IT ON THE REVERSE SIDE).

4.



US$: AMOUNT OF DRAWING IN FIGURES.

5.



USDOLLARS: AMOUNT OF DRAWING IN WORDS.

6.



LETTER OF CREDIT NUMBER: SILICON VALLEY BANK’S STANDBY L/C NUMBER THAT PERTAINS
TO THE DRAWING.

7.



DATED: ISSUANCE DATE OF THE STANDBY L/C.

8.



BENEFICIARY’S NAME: NAME OF BENEFICIARY AS INDICATED IN THE L/C.

9.



AUTHORIZED SIGNATURE: SIGNED BY AN AUTHORIZED SIGNER OF BENEFICIARY.

 

IF YOU HAVE QUESTIONS RELATED TO THIS STANDBY LETTER OF CREDIT PLEASE CONTACT US
AT ____________________.

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER ___________________________

 

EXHIBIT B

TRANSFER FORM

 

DATE: _______________

 

 

 

TO:

SILICON VALLEY BANK

 

 

3003 TASMAN DRIVE

RE: IRREVOCABLE STANDBY LETTER OF CREDIT

 

SANTA CLARA, CA 95054

NO. ______________ ISSUED BY

 

ATTN: INTERNATIONAL DIVISION.

SILICON VALLEY BANK, SANTA CLARA

 

STANDBY LETTERS OF CREDIT

L/C AMOUNT: ____________________

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

(NAME OF TRANSFEREE)

 

 

 

(ADDRESS)

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT UP TO ITS AVAILABLE AMOUNT AS SHOWN ABOVE AS OF THE DATE OF THIS
TRANSFER.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE. TRANSFEREE SHALL HAVE THE SOLE RIGHTS
AS BENEFICIARY

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION. BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL”.

 

 

 

 

 

    

 

APPLICANT’S SIGNATURE(s)

 

DATE

 





PAGE 4

--------------------------------------------------------------------------------

 



THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS, WHETHER INCREASES OR
EXTENSIONS OR OTHER AMENDMENTS, AND WHETHER NOW EXISTING OR HEREAFTER MADE. ALL
AMENDMENTS ARE TO BE ADVISED DIRECTLY TO THE TRANSFEREE WITHOUT NECESSITY OF ANY
CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE THEREOF, AND FORWARD IT DIRECTLY TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

 

SINCERELY,

 

    

SIGNATURE AUTHENTICATED

    

 

 

 

 

 

 

 

 

 

 

The name(s), title(s), and signature(s) conform to that/those

 

 

(BENEFICIARY’S NAME)

 

 

on file with us for the company and the signature(s)

 

 

 

 

 

is/are authorized to execute this instrument.

 

 

 

 

 

 

 

 

(SIGNATURE OF BENEFICIARY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(NAME AND TITLE)

 

 

(Name of Bank)

 

 

 

 

 

 

 

 

 

 

 

(Address of Bank)

 

 

 

 

 

 

 

 

 

 

 

(City, State, ZIP Code)

 

 

 

 

 

 

 

 

 

 

 

(Authorized Name and Title)

 

 

 

 

 

 

 

 

 

 

 

(Authorized Signature)

 

 

 

 

 

 

 

 

 

 

 

(Telephone number)

 

 

 

ALL THE DETAILS SET FORTH HEREIN IN THIS LETTER OF CREDIT DRAFT IS APPROVED BY
APPLICANT. IF THERE IS ANY DISCREPANCY BETWEEN THE DETAILS OF THIS LETTER OF
CREDIT DRAFT AND THE LETTER OF CREDIT APPLICATION. BETWEEN APPLICANT AND SILICON
VALLEY BANK, THE DETAILS HEREOF SHALL PREVAIL”

 

 

    

 

APPLICANT’S SIGNATURE(s)

 

DATE

 

 



PAGE 5

--------------------------------------------------------------------------------

 



EXHIBIT H

 

Allocation of Responsibilities

 

Tenant / Landlord Responsibility Matrix

 

 

Voyager

64 Sidney Street, Floor 5

Cambridge, MA

 

Description

Landlord

Tenant

 

 

 

SITEWORK

 

 

Telephone service to main demarcation room from local exchange carrier

X

 

Domestic sanitary sewer connection to street

X

 

Tenant Dedicated Lab Waste I PH Neutralization Tanks

 

X

Lab waste sewer connection to individual tenant pH neutralization system

 

X

Roof storm drainage

X

 

Nstar primary and secondary electrical service

X

 

Nstar gas service

X

 

Domestic water service to Building

X

 

Fire protection water service to Building

X

 

STRUCTURE

 

 

Structural enhancements for specific Tenant load requirements

 

X

Structural framing dunnage above roof for Base Building equipment

X

 

Structural framing dunnage above roof for Tenant equipment (subject to Landlord review and approval).

 

X

Framed openings for Base Building utility risers

X

 

Framed openings for Tenant utility risers

 

X

Miscellaneous metals items and/or concrete pads for Base Building equipment

X

 

Chemical Storage Areas

 

 

Control Area Chemical Storage allowance as allocated by the Landlord as from the defined allowable total:

 

 

5th floor 60 Gallons Storage. The storage is contingent
on the tenant's submission and approval of the (AHJ) Authority Having Jurisdiction.

 

 

Miscellaneous metals items and/or concrete pads for Tenant equipment

 

X

ROOFING

 

 

Single ply EPDM roofing system with rigid insulation

X

 

Roofing penetrations for Base Building equipment/systems

X

 

Roofing penetrations for Tenant equipment/systems by LL's roofer to LL Spec

 

X

Walkway pads to Base Building equipment

X

 

Walkway pads to Tenant equipment

 

X

Roofing alterations due to Tenant changes

 

X

 





 

--------------------------------------------------------------------------------

 



 

EXTERIOR

 

 

Building exterior consisting of precast concrete and windows

X

 

Main Building entrances

X

 

Loading dock with loading dock elevator and stairwell

X

 

Acoustic screening of Base Building rooftop equipment

X

 

Acoustic screening of Tenant
rooftop equipment (space available within base building screening

 

X

 

 

 

AREAS

 

 

Accessible main entrance

X

 

First floor finished lobby

X

 

Core area toilet rooms (must be maintained by Tenant in good working order)

X

 

Janitor's closets in core areas

X

 

Primary demarcation room

X

 

Doors, frames, and hardware at common areas

X

 

ELEVATORS

 

 

(2) passenger elevators, one (1) service elevator with a capacity of 4,000 lbs.

X

 

WINDOW TREATMENT

 

 

Furnish and install Building standard blinds for all windows

 

X

TENANT AREAS

 

 

Finishes at inside face of exterior walls

 

X

Finishes at inside face at Tenant side of core partitions

 

X

Toilet
rooms within Tenant Premises in addition to those provided by base building

 

X

Electrical closets within Tenant Premises

 

X

Tel/data rooms for interconnection with Tenant tel/data

 

X

Tenant kitchen areas

 

X

Modifications to core areas to accommodate Tenant requirements

 

X

Partitions, ceilings, flooring, painting, finishes, doors, frames, hardware, millwork, casework, equipment, and build out.

 

X

Fixed or movable casework.

 

X

Laboratory Equipment including but not limited to biosafety cabinets, autoclaves, glass washers.

 

X

Chemical Fume Hoods, bench fume hood

 

X

Shaft enclosures for Base Building systems' risers

X

 

Shaft enclosures for Tenant risers (in addition to risers put in place for tenant use)

 

X

FIRE PROTECTION

 

 

Fire service entrance including fire department connection,
alarm valve, and flow protection

X

 

Core area distribution piping and sprinkler heads

X

 

Stair distribution piping and sprinkler heads

X

 

All run outs, drop heads, and related equipment within Tenant premises

 

X

Modification of sprinkler piping and head locations to suit Tenant layout and hazard index

 

X

Specialized extinguishing systems or containment for tenant program areas

 

X

Preaction dry-pipe systems

 

X

Fire extinguisher cabinets at core common areas

X

 

Fire extinguisher cabinets in Tenant Premises

 

X

 





 

--------------------------------------------------------------------------------

 



 

PLUMBING

 

 

Domestic water service with backflow prevention and Base Building risers

X

 

Domestic water distribution within Tenant Premises

 

X

Core restroom plumbing fixtures compliant with accessibility requirements and anticipated lab/office occupancy of 1 person/350sf.

X

 

Tenant restroom plumbing fixtures compliant with accessibility requirements (in addition to those provided
by the Base Building)

 

X

Wall hydrants in common core areas (where required by code)

X

 

Tenant metering and sub-metering at Tenant connection

 

X

Storm drainage system

X

 

Sanitary waste and vent service

X

 

PH neutralization system to remain in place (individual Tenant system)

 

X

Lab waste and vent pipe distribution

 

X

Hot water generation for core restrooms

X

 

Non-potable Hot water generation for Tenant use

 

X

Central lab air compressor and piping risers (individual Tenant system)

 

X

Compressed air pipe distribution in Tenant Premises for specific points of use

 

X

Central lab vacuum system and pipe risers (individual Tenant system)

 

X

Lab vacuum pipe distribution in Tenant Premises for specific points of use

 

X

Tepid water generator and pipe risers (individual Tenant system)

 

X

Tepid water pipe distribution in Tenant Premises

 

X

RO/DI water generator and pipe risers (individual Tenant system)

 

X

RO/DI water pipe distribution in Tenant Premises for specific points of use

 

X

Manifolds, piping, and other requirements including cylinders, not specifically mentioned above

 

X

NATURAL GAS

 

 

Natural gas service to Building and piping to Base Building boilers and Base Building generator

X

 

Natural gas service, pressure regulator and meter for Tenant equipment

 

X

Natural gas piping from Tenant meter to Tenant Premises or Tenant equipment area.

 

X

Natural gas pipe distribution within Tenant Premises

 

X

Natural gas pressure regulator vent pipe riser from valve location through roof

 

X

HEATING, VENTILATION, AIR CONDITIONING

 

 

Building Management System (BMS) for common core area and Landlord
infrastructure

X

 

BMS (compatible with Landlord's system) within Tenant Premises and Tenant
infrastructure

 

X

2 make up air units dedicated to the 5m floor

 

 

AC-1 14,500 CFM (new unit to be provided by Landlord)

 

 

AC-2 8500 CFM

 

 

These units are provided by Landlord and maintained by Tenant.

 

X

Boiler capacity for hot water reheats at labs

 

X

Hot water reheat distribution to reheat coils

 

X

Vertical supply air duct distribution

 

X

Tenant Space Supply air duct distribution, VAV terminals, equipment connections,
insulation, air terminals, dampers, hangers,

 

X

Roof mounted laboratory exhaust fans

 

X

Vertical exhaust air duct risers for general lab exhaust

 

X

Roof mounted laboratory exhaust fans for specialty exhaust systems.

 

X

 





 

--------------------------------------------------------------------------------

 



 

Vertical exhaust air duct risers for dedicated fume hood or specialty exhaust systems

 

X

Exhaust air duct distribution, exhaust air valves, equipment connections, insulation, air terminals, dampers, hangers, etc.

 

X

General Exhaust for Tenant Spaces from Risers

 

X

Restroom exhaust for core area restrooms

X

 

Restroom exhaust for restrooms within Tenant Premises

 

X

Electric room ventilation system for Base Building electrical closets

X

 

Electric room ventilation system for electrical closets within Tenant premises

 

X

Sound attenuation for Tenant equipment to comply with Cambridge Noise Ordinance

 

X

Additional/ dedicated cooling for Tenant requirements.

 

X

ELECTRICAL

 

 

Electrical utility service to switchgear in main electrical vault

X

 

Premises currently provide a 1000 amp. electric service

 

X

Premises has a dedicated 150 KW gas fired emergency generator

 

X

Standby power distribution within Tenant Premises

 

X

Lighting and power distribution for core areas

X

 

Lighting and power distribution for Tenant Premises

 

X

Tenant Check Meter (s) for Tenant Connected Loads

 

X

Common area life safety emergency lighting/signage

X

 

Tenant Premises life safety emergency lighting/signage

 

X

Tenant panels, transformers, etc. in addition to Base Building

 

X

Tenant UPS system, battery backup, and associated equipment/distribution

 

X

FIRE ALARM

 

 

Base Building fire alarm system with devices in core areas

X

 

Fire alarm sub panels and devices for Tenant Premises with integration into Base Building system

 

X

Alteration to fire alarm system to facilitate Tenant program

 

 

X

 

 

TELEPHONE/DAT A

 

 

Underground local exchange carrier service to primary demarcation
room in basement

X

 

Tel Data Riser Conduit from demark to each floor

X

 

Tenant tel/data rooms

 

X

Pathways from demarcation room directly into Tenant tel/data rooms

 

X

Tel/Data cabling from demarcation room Tenant tel/data room.

 

X

Fiber optic service for Tenant use

 

X

Tel/data infrastructure including but not limited to servers, computers,
phone systems, switches, routers, MUX panels, equipment racks, ladder racks, etc.

 

X

Provisioning of circuits and service from service providers

 

X

Audio visual systems and support

 

X

Station cabling from Tenant tel/data room to all Tenant locations, within the suite and exterior to the suite, if needed

 

X

 





 

--------------------------------------------------------------------------------

 



 

SECURITY

 

 

Card access at Building entries

X

 

Card access into or within Tenant Premises on separate Tenant installed and managed system

 

X

 

 

--------------------------------------------------------------------------------